 

Exhibit 10.1 

 

Execution Version

 

Second Amendment to Amended and Restated Credit Agreement,

Assumption, Joinder and Reaffirmation of Guaranties

 

This Second Amendment to Amended and Restated Credit Agreement, Assumption,
Joinder and Reaffirmation of Guaranties (herein, this “Amendment”) is entered
into as of February 16, 2017, among American Finance Operating Partnership,
L.P., a Delaware limited partnership (“AF OP” or the “Borrower”), as successor
by merger to American Realty Capital Retail Operating Partnership, L.P., a
Delaware limited partnership (“ARC OP”), Genie Acquisition, LLC, a Delaware
limited liability company (“MergerSub”), as successor by merger to American
Realty Capital – Retail Centers of America, Inc., a Maryland corporation (“ARC
REIT”), American Finance Trust, Inc., a Maryland corporation (“AF REIT”), as a
Guarantor, the other Guarantors party hereto, the Lenders party hereto, and BMO
HARRIS BANK N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Preliminary Statements

 

A.          ARC OP, ARC REIT, the other Guarantors party thereto, the Lenders
party thereto, and the Administrative Agent have heretofore entered into that
certain Amended and Restated Credit Agreement, dated as of December 2, 2014, as
amended by that certain First Amendment to Credit Agreement dated as of
September 8, 2015 (the “First Amendment”; such Credit Agreement, as amended by
the First Amendment, being referred to herein as the “Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement, as amended by this Amendment.

 

B.           ARC OP and ARC REIT have notified the Administrative Agent and the
Lenders that, pursuant to that certain Agreement and Plan of Merger dated as of
September 6, 2016, among the AF OP, AF REIT, MergerSub, ARC OP, and ARC REIT
(the “Plan of Merger”), (i) ARC OP will be merged with and into the AF OP (the
“OP Merger”) and (ii) ARC REIT will be merged with and into MergerSub, with
MergerSub surviving as a wholly owned Subsidiary of AF REIT (the “REIT Merger”;
and together with the OP Merger, the “Restructuring”). ARC OP and ARC REIT have
requested that the Administrative Agent and the Lenders consent to the
Restructuring, and the Administrative Agent and the Required Lenders are willing
to do so pursuant to the terms below.

 

C.           In addition, pursuant to Section 12.13 of the Credit Agreement, the
Borrower, the Guarantors and the Required Lenders desire to make certain
amendments to the Credit Agreement as set forth below, and each Guarantor
desires to acknowledge and agree to such amendments.

 

D.           This Amendment shall constitute a Loan Document and these
Preliminary Statements shall be construed as part of this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

Section 1.          Consent and Amendment to Credit Agreement.

 

Notwithstanding any term or provision of the Credit Agreement to the contrary,
the Required Lenders hereby consent to the Restructuring. Immediately upon
giving effect to the Restructuring and subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement
(including all Schedules and Exhibits thereto) shall be and hereby is amended to
delete the struck text (indicated textually in the same manner as the following
example: struck text) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Credit Agreement attached as Annex I hereto.

 

Section 2.          Assumptions and Joinder.

 

Without limiting the consent and amendment provisions set forth in Section 1
hereof:

 

2.1.        Borrower Assumption. Effective immediately upon consummation of the
OP Merger, title to all assets and all liabilities of ARC OP, including, but not
limited to the Obligations under the Credit Agreement, became vested in and an
asset or liability, as applicable, of AF OP, as surviving entity of the OP
Merger, without reversion or impairment. Notwithstanding the foregoing and for
the avoidance of doubt, AF OP, as surviving entity of the OP Merger, hereby
assumes all of the obligations and liabilities of ARC OP under the Credit
Agreement and the other Loan Documents to which ARC OP was a party. All
references to “Borrower” contained in the Credit Agreement and the other Loan
Documents (other than any representation or warranty that was expressly stated
to have been made as of a specific date prior to the date of the OP Merger)
shall, from and after consummation of the OP Merger, be deemed to refer to AF
OP, as surviving entity of the OP Merger.

 

2.2.        Guarantor Assumption. Effective immediately upon consummation of the
REIT Merger, title to all assets and all liabilities of ARC REIT became vested
in and an asset or liability, as applicable, of MergerSub, as surviving entity
of the REIT Merger, without reversion or impairment. Notwithstanding the
foregoing and for the avoidance of doubt, MergerSub, as surviving entity of the
REIT Merger, hereby assumes all of the obligations and liabilities of ARC REIT
as a Guarantor under the Credit Agreement and the other Loan Documents to which
ARC REIT was a party. All references to “Guarantor” contained in the Credit
Agreement and the other Loan Documents (other than any representation or
warranty that was expressly stated to have been made as of a specific date prior
to the date of the REIT Merger) shall, from and after consummation of the REIT
Merger, be deemed to refer to MergerSub, as surviving entity of the REIT Merger.

 

 -2- 

 

 

2.3.        Guarantor Joinder. Effective immediately upon consummation of the
REIT Merger, AF REIT hereby elects to be a “Guarantor” for all purposes of the
Credit Agreement. AF REIT confirms that each of the representations and
warranties set forth in Section 6 of the Credit Agreement in respect of a
Guarantor are true and correct in all material respects (where not already
qualified by materiality or Material Adverse Effect, otherwise in all respects)
as to AF REIT as of the Second Amendment Closing Date and AF REIT shall comply
with and perform each of the covenants and obligations set forth in, and to be
bound in all respects by the terms of, the Credit Agreement that are applicable
to a Guarantor, including, without limitation, the provisions of Sections 8 and
13 of the Credit Agreement that are applicable to a Guarantor, in each case, to
the same extent and with the same force and effect as if AF REIT were a
signatory party thereto. All references to “ARC REIT” and/or “Guarantor”
contained in the Credit Agreement and the other Loan Documents (other than any
representation or warranty that was expressly stated to have been made as of a
specific date prior to the date of the REIT Merger) shall, from and after
consummation of the REIT Merger, be deemed to refer to AF REIT.

 

Section 3.          Reaffirmation of Guaranties.

 

Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, and all of its obligations thereunder, as amended, remain in full force
and effect and (iii) reaffirms all of the terms, provisions, agreements and
covenants contained in its Guaranty. Each Guarantor agrees that its consent to
any further amendments or modifications to the Credit Agreement and other Loan
Documents shall not be required solely as a result of this acknowledgment and
consent having been obtained, except to the extent, if any, required by any
Guaranty.

 

Section 4.          Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

4.1.          The Administrative Agent shall have received this Amendment duly
executed by the Borrower, each Guarantor, and the Required Lenders.

 

4.2.          To the extent not previously delivered to the Administrative
Agent, the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents.

 

4.3.          The Administrative Agent shall have received copies of the
Borrower’s, MergerSub’s and AF REIT’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by an authorized officer of AF REIT (on behalf of itself and in
its capacity as general partner of the Borrower and sole member of MergerSub).

 

4.4.          The Administrative Agent shall have received copies of resolutions
authorizing the execution, delivery and performance by the Borrower, MergerSub
and AF REIT of this Amendment and the consummation of the transactions
contemplated hereby, together with specimen signatures of the persons authorized
to execute such document on the Borrower’s, MergerSub’s and AF REIT’s behalf,
all certified in each instance by an authorized officer of AF REIT (on behalf of
itself and in its capacity as general partner of the Borrower and sole member of
MergerSub).

 

 -3- 

 

 

4.5.          The Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than thirty (30) days prior to the Second Amendment Closing Date) from
the office of the secretary of the state (or similar office) of its
incorporation or organization and of each state in which an Unencumbered Pool
Property (as of the Second Amendment Closing Date) is located where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that the failure to do so
would not have a Material Adverse Effect.

 

4.6.          The Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives as of the Second Amendment Closing Date.

 

4.7.          The Administrative Agent shall have received (a) a copy of the AF
REIT’s projections for the following two Fiscal Years including consolidated
projections of revenues, expenses and balance sheet on a quarter-by-quarter
basis, with such projections in reasonable detail prepared by AF REIT (which
shall include a summary of all significant assumptions made in preparing such
projections); and (b) an Available Amount Certificate showing the computation of
the Available Amount with the inclusion of the Unencumbered Pool Properties as
of the Second Amendment Closing Date, each in form and substance reasonably
acceptable to the Administrative Agent.

 

4.8.          The Administrative Agent shall have received customary financing
statement, tax, and judgment lien search results against the Borrower, MergerSub
and AF REIT evidencing the absence of Liens on its Property except for Permitted
Liens or as otherwise permitted by Section 8.7 of the Credit Agreement.

 

4.9.          The Administrative Agent shall have received a written opinion of
Duane Morris LLP, counsel to the Borrower and each Guarantor, in form and
substance reasonably acceptable to the Administrative Agent.

 

4.10.        The Administrative Agent shall have received (a) a fully executed
Internal Revenue Service Form W-9 for the Borrower, MergerSub and AF REIT and
(b) any information or materials reasonably required by the Administrative Agent
or any Lender in order to assist the Administrative Agent or such Lender in
maintaining compliance with (i) the Patriot Act and (ii) any applicable “know
your customer” or similar rules and regulations, in each case, to the extent
reasonably requested by the Administrative Agent or such Lender, in writing, at
least five (5) business days prior to the date hereof.

 

4.11.        The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request, and legal matters incident to the execution and delivery
of this Amendment shall be reasonably satisfactory to the Administrative Agent
and its counsel.

 

 -4- 

 

 

Section 5.          Representations.

 

In order to induce the Administrative Agent and the Required Lenders to execute
and deliver this Amendment, the Borrower, MergerSub, AF REIT and each other
Guarantor hereby represents to the Administrative Agent and the Lenders that
(a) after giving effect to this Amendment, the representations and warranties
set forth in Section 6 of the Credit Agreement, as amended by this Amendment,
are and shall be and remain true and correct in all material respects as of the
date hereof (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (b) no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.

 

Section 6.          Miscellaneous.

 

6.1.        Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

 

6.2.        The Borrower agrees to pay on demand all reasonable costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.

 

6.3.        This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
in electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment, and the rights
and duties of the parties hereto, shall be construed and determined in
accordance with the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations law of the State of New York) without
regard to conflicts of law principles that would require application of the laws
of another jurisdiction.

 

[Signature Pages Follow]

 

 -5- 

 

 

This Second Amendment to Amended and Restated Credit Agreement, Assumption,
Joinder and Reaffirmation of Guaranties is entered into as of the date and year
first above written.

 

  Borrower:       American Finance Operating Partnership,     L.P., a Delaware
limited partnership             By:   American Finance Trust, Inc., its general
partner               By:  /s/ Jesse C. Galloway       Name: Jesse C. Galloway  
    Title: Authorized Signatory

 

 

 

 

  Guarantors:       American Finance Trust, Inc., a Maryland corporation        
      By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title:
Authorized Signatory             Genie Acquisition, LLC, a Delaware limited
liability company               By: /s/ Jesse C. Galloway       Name: Jesse C.
Galloway       Title: Authorized Signatory             ARC SWWCHOH001, LLC      
        By:  /s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title:
Authorized Signatory             ARC SSSDLLA001, LLC               By: /s/ Jesse
C. Galloway       Name: Jesse C. Galloway       Title: Authorized Signatory    
        ARC CPOKCOK001, LLC               By:  /s/ Jesse C. Galloway       Name:
Jesse C. Galloway       Title: Authorized Signatory             ARC PTSCHIL001,
LLC               By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway      
Title: Authorized Signatory

 

 -2- 

 

 

  ARC SWHOUTX001, LLC               By: /s/ Jesse C. Galloway       Name: Jesse
C. Galloway       Title: Authorized Signatory             ARC NWNCHSC001, LLC  
            By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title:
Authorized Signatory             ARC CTCHRNC001, LLC               By: /s/ Jesse
C. Galloway       Name: Jesse C. Galloway       Title: Authorized Signatory    
        ARC SRTULOK001, LLC               By: /s/ Jesse C. Galloway       Name:
Jesse C. Galloway       Title: Authorized Signatory             ARC PSFKFKY001,
LLC               By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway      
Title: Authorized Signatory

 

 -3- 

 

 

  ARC NCCHRNC001, LLC               By: /s/ Jesse C. Galloway       Name: Jesse
C. Galloway       Title: Authorized Signatory             ARC SWWMGPA001, LLC  
            By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title:
Authorized Signatory             ARC SMWMBFL001, LLC               By: /s/ Jesse
C. Galloway       Name: Jesse C. Galloway       Title: Authorized Signatory    
        ARC WEMPSMN001, LLC               By: /s/ Jesse C. Galloway       Name:
Jesse C. Galloway       Title: Authorized Signatory             ARC TMMONPA001,
LLC               By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway      
Title: Authorized Signatory             ARC WLHUMTX001, LLC               By:
/s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title: Authorized
Signatory

 

 

 

 

  ARC CLORFL001, LLC               By: /s/ Jesse C. Galloway       Name: Jesse
C. Galloway       Title: Authorized Signatory             ARC CPFAYNC001, LLC  
            By: /s/ Jesse C. Galloway       Name: Jesse C. Galloway       Title:
Authorized Signatory             ARC HCHARTX001, LLC               By: /s/ Jesse
C. Galloway       Name: Jesse C. Galloway       Title: Authorized Signatory

 

 -2- 

 

 

  Administrative Agent:             BMO Harris Bank N.A., as L/C Issuer and as
Administrative Agent               By: /s/ Lloyd Baron       Name: Lloyd Baron  
    Title: Director             Lenders:       BMO Harris Bank N.A., as a Lender
              By: /s/ Lloyd Baron       Name: Lloyd Baron       Title: Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement,

Assumption, Joinder and Reaffirmation of Guaranties (American Finance)]

 

 

 

 

  SunTrust Bank, as a Lender               By: /s/ Allison Aicher       Name:
Allison Aicher       Title: Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement,

Assumption, Joinder and Reaffirmation of Guaranties (American Finance)]

 

 

 

 

  Comerica Bank, as a Lender               By: /s/ Charles Weddell       Name:
Charles Weddell       Title: Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement,

Assumption, Joinder and Reaffirmation of Guaranties (American Finance)]

 

 

 

 

Annex I to

Second Amendment to Amended and Restated Credit Agreement,

Assumption, Joinder and Reaffirmation of Guaranties



[See attached.]

 

 

 

  

Conformed Copy –
For Informational Purposes OnlyAnnex I

 



 

 

Amended and Restated Credit Agreement*

 

Dated as of December 2, 2014

 

among

 

American Realty Capital RetailFinance Operating Partnership, L.P.,

as Borrower

 

the Guarantors from time to time party hereto,

 

the Lenders from time to time party hereto,

 

Regions Bank and SunTrust Bank,

as Syndication Agents

 

and

 

BMO Harris Bank N.A.,

as Administrative Agent

 



 

 

BMO Capital Markets, Regions Capital Markets and SunTrust Robinson Humphrey,

as Joint Lead Arrangers and Joint Book Runners

 



 



*As amended by FirstSecond Amendment to Amended and Restated Credit Agreement
dated September 8, 2015., Assumption, Joinder and Reaffirmation of Guaranties
dated February 16, 2017.

 

 

 

 



Table of Contents

 

Section Heading Page       Section 1. The Credit Facility 1       Section 1.1.
Commitments 1 Section 1.2. Swing Loans 2 Section 1.3. Letters of Credit 3
Section 1.4. Applicable Interest Rates 7 Section 1.5. Minimum Borrowing Amounts;
Maximum Eurodollar Loans 9 Section 1.6. Manner of Borrowing Loans and
Designating Applicable Interest Rates 9 Section 1.7. Maturity of Loans 11
Section 1.8. Prepayments 11 Section 1.9. Default Rate 12 Section 1.10. Evidence
of Indebtedness 13 Section 1.11. Funding Indemnity 13 Section 1.12. Commitment
Terminations 14 Section 1.13. Substitution of Lenders 14 Section 1.14.
Defaulting Lenders 15 Section 1.15. Increase in Commitments 18       Section
1.16. Extension of Termination Date 18       Section 2. Fees 1918       Section
2.1. Fees 1918       Section 3. Place and Application of Payments 2019      
Section 3.1. Place and Application of Payments 2019 Section 3.2. Account Debit
21       Section 4. Guaranties 2221       Section 4.1. Guaranties 2221 Section
4.2. Further Assurances 2221 Section 4.3. Depository Bank 21       Section 5.
Definitions; Interpretation 22       Section 5.1. Definitions 22 Section 5.2.
Interpretation 4748 Section 5.3. Change in Accounting Principles 4748      
Section 6. Representations and Warranties 4849

 

 

 

 

Section 6.1. Organization and Qualification 4849 Section 6.2. Subsidiaries 4849
Section 6.3. Authority and Validity of Obligations 4950 Section 6.4. Use of
Proceeds; Margin Stock 4950 Section 6.5. Financial Reports 4951 Section 6.6. No
Material Adverse Change 5051 Section 6.7. Full Disclosure 5051 Section 6.8.
Trademarks, Franchises, and Licenses 5051 Section 6.9. Governmental Authority
and Licensing 5051 Section 6.10. Good Title 5152 Section 6.11. Litigation and
Other Controversies 5152 Section 6.12. Taxes 5152 Section 6.13. Approvals 5152
Section 6.14. Affiliate Transactions 5152 Section 6.15. Investment Company 5153
Section 6.16. ERISA 5153 Section 6.17. Compliance with Laws 5253 Section 6.18.
OFAC 5254 Section 6.19. Other Agreements 5354 Section 6.20. Solvency 5354
Section 6.21. No Default 5354 Section 6.22. No Broker Fees. 5354 Section 6.23.
Condition of Property; Casualties; Condemnation 5355 Section 6.24. Legal
Requirements, and Zoning 5455 Section 6.25. REIT Status 5455 Section 6.26.
Internal Controls 5455       Section 7. Conditions Precedent 5456       Section
7.1. All Credit Events 5456 Section 7.2. Initial Credit Event 5556 Section 7.3.
Eligible Property Additions and Deletions of Unencumbered Pool Properties 5758  
    Section 8. Covenants 5960       Section 8.1. Maintenance of Existence 5960
Section 8.2. Maintenance of Properties 5961 Section 8.3. Taxes and Assessments
6061 Section 8.4. Insurance 6061 Section 8.5. Financial Reports 6061 Section
8.6. Inspection 6264 Section 8.7. Liens 6364 Section 8.8. Investments,
Acquisitions, Loans and Advances 6364 Section 8.9. Mergers, Consolidations and
Sales 6566 Section 8.10. Maintenance of Subsidiaries 6667 Section 8.11. ERISA
6668

 

-ii- 

 

 

Section 8.12.

Compliance with Laws 6768 Section 8.13. Compliance with OFAC Sanctions Programs
68 and Anti-Corruption Laws 69 Section 8.14. Burdensome Contracts With
Affiliates 6870 Section 8.15. No Changes in Fiscal Year 6870 Section 8.16.
Formation of Subsidiaries 6870 Section 8.17. Change in the Nature of Business
6870 Section 8.18. Use of Proceeds 6970 Section 8.19. No Restrictions 6970
Section 8.20. Financial Covenants 6971 Section 8.21. Unencumbered Pool
Requirements 6971 Section 8.22. Electronic Delivery of Certain Information 7071
Section 8.23. REIT Status 7072 Section 8.24. Restricted Payments 7072      
Section 9. Events of Default and Remedies 7173       Section 9.1. Events of
Default 7173 Section 9.2. Non-Bankruptcy Defaults 7476 Section 9.3. Bankruptcy
Defaults 7476 Section 9.4. Collateral for Undrawn Letters of Credit 7577      
Section 10. Change in Circumstances 7678       Section 10.1. Change of Law 7678
Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR 7778 Section 10.3. Increased Cost and Reduced Return 7779
Section 10.4. Lending Offices 7880 Section 10.5. Discretion of Lender as to
Manner of Funding 7980       Section 11. The Administrative Agent 7981      
Section 11.1. Appointment and Authorization of Administrative Agent 7981 Section
11.2. Administrative Agent and its Affiliates 7981 Section 11.3. Action by
Administrative Agent 7982 Section 11.4. Consultation with Experts 8082 Section
11.5. Liability of Administrative Agent; Credit Decision 8083 Section 11.6.
Indemnity 8183 Section 11.7. Resignation and Removal of Administrative Agent and
Successor Administrative Agent 8183 Section 11.8. L/C Issuer and Swing Line
Lender. 8284 Section 11.9. Hedging Liability and Bank Product Obligations 8284
Section 11.10. Designation of Additional Agents 8284       Section 12.
Miscellaneous 8384       Section 12.1. Taxes 8384

 

-iii- 

 

 

Section 12.2.

Other Taxes 8788 Section 12.3. No Waiver, Cumulative Remedies 8788 Section 12.4.
Non-Business Days 8788 Section 12.5. Survival of Representations 8789 Section
12.6. Survival of Indemnities 8789 Section 12.7. Sharing of Set-Off 8789 Section
12.8. Notices 8889 Section 12.9. Counterparts; Integration; Effectiveness. 8890
Section 12.10. Successors and Assigns 8991 Section 12.11. Participants 8991
Section 12.12. Assignments 9091 Section 12.13. Amendments 9395 Section 12.14.
Headings 9495 Section 12.15. Costs and Expenses; Indemnification 9495 Section
12.16. Set-off 9597 Section 12.17. Entire Agreement 9697 Section 12.18. Waiver
of Jury Trial 9697 Section 12.19. Severability of Provisions 9697 Section 12.20.
Excess Interest 9698 Section 12.21. Construction 9798 Section 12.22. Lender’s
and L/C Issuer’s Obligations Several 9798 Section 12.23. Governing Law;
Jurisdiction; Consent to Service of Process 9798 Section 12.24. USA Patriot Act
9899 Section 12.25. Confidentiality 98100 Section 12.26. Amendment and
Restatement; No Novation 99100       Section 13. The Guarantees 99101      
Section 13.1. The Guarantees 99101 Section 13.2. Guarantee Unconditional 100101
Section 13.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances 101102 Section 13.4. Subrogation 101102 Section 13.5. Waivers
101103 Section 13.6. Limit on Recovery 102103 Section 13.7. Stay of Acceleration
102103 Section 13.8. Benefit to Guarantors 102103 Section 13.9. Guarantor
Covenants 102103 Section 13.10. Subordination 102103 Section 13.11. Keepwell
102104 Section 13.12. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 104       Signature Page 1

 

-iv- 

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Revolving Note Exhibit D-2 —
Swing Note Exhibit E — Compliance Certificate Exhibit F — Assignment and
Acceptance Exhibit G — Additional Guarantor Supplement Exhibit H — Commitment
Amount Increase Request Exhibit I — Available Amount Certificate Exhibit J-1 —
Form of U.S. Tax Compliance Certificate Exhibit J-2 — Form of U.S. Tax
Compliance Certificate Exhibit J-3 — Form of U.S. Tax Compliance Certificate
Exhibit J-4 — Form of U.S. Tax Compliance Certificate       Schedule 1 —
Commitments Schedule 1.1 — Initial Unencumbered Pool Properties Schedule 1.2 —
Existing Liens Schedule 1.3 — Second Amendment Unencumbered Pool Properties
Schedule 6.2 — Subsidiaries Schedule 6.11 — Litigation Schedule 8.8 —
Investments

 

-v- 

 

 

Amended and Restated Credit Agreement

 

This Amended and Restated Credit Agreement (this “Agreement”) is entered into as
of December 2, 2014 by and among American Realty Capital RetailFinance Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), as successor
by merger on the Second Amendment Closing Date to American Realty Capital Retail
Operating Partnership, L.P., a Delaware limited partnership, the Guarantors from
time to time party to this Agreement, the several financial institutions from
time to time party to this Agreement, as Lenders, Regions Bank and SunTrust
Bank, as Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent
as provided herein. All capitalized terms used herein without definition shall
have the same meanings herein as such terms are defined in Section 5.1 hereof.

 

Preliminary Statement

 

Whereas, the Borrower, certain Guarantors party thereto, the financial
institutions party thereto as “Lenders” and the Administrative Agent, previously
entered into a Credit Agreement dated as of June 11, 2014 (as heretofore amended
or otherwise modified, the “Prior Credit Agreement”).

 

Whereas, the Borrower has requested that (i) the amount of the credit afforded
to the Borrower be increased, (ii) the Collateral (as defined therein) be
released, and (iii) certain other amendments be made to the Prior Credit
Agreement, and the Administrative Agent and the Lenders have agreed to such
requests on the terms and conditions set forth in this Agreement, which, for the
sake of clarity and convenience, amends and restates the Prior Credit Agreement
in its entirety.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby amend and restate the Prior
Credit Agreement in its entirety as follows:

 

Section 1.          The Credit Facility.

 

Section 1.1.          Commitments. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Revolving Loan” and collectively for all the Lenders the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the lesser of (i) the
Commitments of all Lenders in effect at such time and (ii) the Available Amount
as then determined and computed. Each Borrowing of Revolving Loans shall be made
ratably by the Lenders in proportion to their respective Percentages. As
provided in Section 1.6(a) hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans. Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to the terms and conditions hereof.

 

 

 

 

Section 1.2.          Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may
make loans in U.S. Dollars to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. Swing Loans
may be availed of from time to time and borrowings thereunder may be repaid and
used again during the period ending on the Termination Date. Each Swing Loan
shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $100,000.

 

(b)          Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to (i)
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans under
the Revolving Credit as from time to time in effect (computed on the basis of a
year of 360 days for the actual number of days elapsed) or (ii) the Swing Line
Lender’s Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

(c)          Requests for Swing Loans. The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
2:00 p.m. (New York City time) on the date upon which the Borrower requests that
any Swing Loan be made, of the amount and date of such Swing Loan, and, if
applicable, the Interest Period requested therefor. The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower. After receiving such notice, the Swing Line Lender shall in its
discretion quote an interest rate to the Borrower at which the Swing Line Lender
would be willing to make such Swing Loan available to the Borrower for the
Interest Period so requested (the rate so quoted for a given Interest Period
being herein referred to as “Swing Line Lender’s Quoted Rate”). The Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance. If the Borrower does not so immediately accept the Swing
Line Lender’s Quoted Rate for the full amount requested by the Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of each Swing Loan extended to the
Borrower shall be deposited or otherwise wire transferred to an account of the
Borrower’s maintained with the Administrative Agent or its Affiliate or as the
Borrower, the Administrative Agent, and the Swing Line Lender may otherwise
agree. Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement (provided that the Swing Line
Lender shall be entitled to assume that the conditions precedent to an advance
of any Swing Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

 

 -2- 

 

 

(d)          Refunding Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time (and shall no later than the ninth Business Day
after each Swing Line Loan is advanced if such Loan has not been sooner repaid),
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to act on its behalf for such purpose) and with notice to the Borrower
and the Administrative Agent, request each Lender to make a Revolving Loan in
the form of a Base Rate Loan in an amount equal to such Lender’s Percentage of
the amount of the Swing Loans outstanding on the date such notice is given
(which Loans shall thereafter bear interest as provided for in Section 1.4(a)
hereof). Unless an Event of Default described in Section 9.1(j) or 9.1(k) exists
with respect to the Borrower, regardless of the existence of any other Event of
Default, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent for the account of the Swing Line Lender),
in immediately available funds, at the Administrative Agent’s office in Chicago,
Illinois (or such other location designated by the Administrative Agent), before
12:00 Noon (Chicago time) on the Business Day following the day such notice is
given. The Administrative Agent shall promptly remit the proceeds of such
Borrowing to the Swing Line Lender to repay the outstanding Swing Loans.

 

(e)          Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
1.2(d) above (because an Event of Default described in Section 9.1(j) or 9.1(k)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the Swing Line
Lender, purchase from the Swing Line Lender an undivided participating interest
in the outstanding Swing Loans in an amount equal to its Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. From and after the date of any such purchase, such Swing
Loans shall thereafter bear interest as provided for in Section 1.2(b)(i)
above). Each Lender that so purchases a participation in a Swing Loan shall
thereafter be entitled to receive its Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set-off, counterclaim or defense to payment which
any Lender may have or have had against the Borrower, any other Lender, or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Commitments of any Lender, and each payment made
by a Lender under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.

 

Section 1.3.          Letters of Credit. (a) General Terms. Subject to the terms
and conditions hereof, as part of the Revolving Credit, the L/C Issuer shall
issue standby and commercial letters of credit (each a “Letter of Credit”) for
the account of the Borrower or any one or more of its Subsidiaries in an
aggregate undrawn face amount up to the L/C Sublimit. Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Percentage of the amount of each
drawing thereunder and, accordingly, each Letter of Credit shall constitute
usage of the Commitment of each Lender pro rata in an amount equal to its
Percentage of the L/C Obligations then outstanding.

 

 -3- 

 

 

(b)          Applications. At any time before the Termination Date, the L/C
Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance) or thirty (30) days prior to the Termination Date (subject to the
sentence below in respect of Letters of Credit with expiration dates that are
automatically extended), in an aggregate face amount up to the L/C Sublimit,
upon the receipt of an application duly executed by the Borrower for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”); provided,
however, that the L/C Issuer may issue Letters of Credit with expiration dates
later than the date that is thirty (30) days prior to the Termination Date if
the Borrower and the L/C Issuer enter into arrangements for the Cash
Collateralization or backstop of such Letters of Credit in a manner satisfactory
to the L/C Issuer. Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.8 or Section 1.14 hereof, unless an Event of Default is then
continuing, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, unless
a Loan shall be made on such date in the amount of the Reimbursement Obligations
and the proceeds thereof applied to pay such Reimbursement Obligations as
contemplated by the last sentence of Section 1.3(c) hereof, the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
then the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the date that is thirty (30) days prior to the Termination Date, (ii) the
Commitments have been terminated, or (iii) a Default or an Event of Default is
then continuing and either the Administrative Agent or the Required Lenders
(with notice to the Administrative Agent) have given the L/C Issuer instructions
not to so permit the extension of the expiration date of such Letter of Credit.
The L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing
the amount, or extending the expiration date, thereof at the request of the
Borrower subject to the conditions of Section 7 hereof and the other terms of
this Section 1.3.

 

(c)          The Reimbursement Obligations. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
L/C Issuer shall promptly notify the Borrower and the Administrative Agent
thereof. Subject to Section 1.3(b) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that reimbursement shall be made by no later than 1:00
p.m. (Chicago time) on the date when each drawing is to be paid if the Borrower
has been informed of such drawing by the L/C Issuer on or before 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid or, if notice of such
drawing is given to the Borrower after 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid, by no later than 1:00 p.m. (Chicago time) on
the following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

 

 -4- 

 

 

(d)          Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder, except, in each case, to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements) suffered by the Borrower that are caused by the
L/C Issuer’s gross negligence, bad faith or willful misconduct on the part of
the L/C Issuer (as finally determined by a court of competent jurisdiction).
None of the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Legal Requirements) suffered by
the Borrower that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the L/C Issuer (as determined by a court of competent jurisdiction by final
and nonappealable judgment), the L/C Issuer shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 -5- 

 

 

(e)          The Participating Interests. Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
the L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by the
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Percentage of each payment
received in respect of the relevant Reimbursement Obligation and of interest
paid thereon, with the L/C Issuer retaining its Percentage thereof as a Lender
hereunder. The several obligations of the Participating Lenders to the L/C
Issuer under this Section 1.3 shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Participating Lender may
have or have had against the Borrower, the L/C Issuer, the Administrative Agent,
any Lender or any other Person whatsoever. Without limiting the generality of
the foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Commitment of any Lender, and
each payment by a Participating Lender under this Section 1.3 shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(f)          Indemnification. The Participating Lenders shall, to the extent of
their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(g)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form reasonably acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement.
The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

 -6- 

 

 

(h)          Replacement of the L/C Issuer. The L/C Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 1.4.          Applicable Interest Rates. (a) Base Rate Loans. Each Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Administrative
Agent from time to time as its prime commercial rate, or its equivalent, for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the LIBOR01 Page
as of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) divided by (ii) one (1)
minus the Eurodollar Reserve Percentage.

 

 -7- 

 

 

(b)          Eurodollar Loans. Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR        =                      LIBOR

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by the Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market).

 

 -8- 

 

 

(c)          Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its good faith determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 1.5.          Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans shall be in an amount not less than $100,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted to a Eurodollar
Loan shall be in an amount equal to $500,000 or such greater amount which is an
integral multiple of $100,000. Without the Administrative Agent’s consent, there
shall not be more than five (5) Borrowings of Eurodollar Loans outstanding
hereunder.

 

Section 1.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower shall give
notice to the Administrative Agent by no later than 2:00 p.m. (Chicago time):
(i) at least three (3) Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) one
Business Day before the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 1.5 hereof, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower. The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 2:00 p.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
is then continuing. The Borrower agrees that the Administrative Agent may rely
on any such telephonic, telecopy or other telecommunication notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

 

 -9- 

 

 

(b)          Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)          Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by Section
1.6(a) and such Borrowing is not prepaid in accordance with Section 1.8(a), such
Borrowing shall automatically be continued as a Borrowing of Eurodollar Loans
with an Interest Period of one (1) month. In the event the Borrower fails to
give notice pursuant to Section 1.6(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by
2:00 p.m. (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Swing Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(d)          Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate). The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower on the date of such
Borrowing as instructed by the Borrower.

 

(e)          Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 

 -10- 

 

 

Section 1.7.          Maturity of Loans. Each Loan, including both the
outstanding principal balance thereof and any accrued but unpaid interest
thereon, shall mature and be due and payable by the Borrower on the Termination
Date.

 

Section 1.8.          Prepayments. (a) Optional. The Borrower may prepay in
whole or in part (but, if in part, only in an amount not less than $50,000 and,
in each case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.2 and 1.5 hereof remains outstanding) any Borrowing (i) in
the case of a Borrowing of Eurodollar Loans, at any time upon three (3) Business
Days prior written notice by the Borrower to the Administrative Agent or (ii) in
the case of a Borrowing of Base Rate Loans, upon written notice delivered by the
Borrower to the Administrative Agent no later than 12:00 noon (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans or
Swing Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.11 hereof.

 

(b)          Mandatory. (i) If at any time the sum of the unpaid principal
balance of the Revolving Loans, Swing Loans and the L/C Obligations then
outstanding shall be in excess of the Available Amount as determined and
computed in the most recent Available Amount Certificate delivered in accordance
with Section 8.5(d) or Section 8.5(m) hereof, the Borrower shall, within three
(3) Business Days and without notice or demand, pay the amount of the excess to
the Administrative Agent for the account of the Lenders as a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Loans until paid in full with any remaining balance to be held by the
Administrative Agent in the Collateral Account as security for the Obligations
owing with respect to the Letters of Credit.

 

(ii)         Unless the Borrower otherwise directs, prepayments of Loans under
this Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans
until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans or
Swing Loans, accrued interest thereon to the date of prepayment together with
any amounts due the Lenders under Section 1.11 hereof. Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4 hereof.

 

 -11- 

 

 

(c)          Borrowings. Any amount of Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

 

Section 1.9.          Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default is continuing or after acceleration
of the Obligations as a result of an Event of Default, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all outstanding Loans and
Reimbursement Obligations, letter of credit fees and other amounts of
outstanding Obligations at a rate per annum equal to:

 

(a)          for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

(b)          for any Eurodollar Loan or any Swing Loan bearing interest at the
Swing Line Lender’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.3 with respect to interest on such Reimbursement Obligation;

 

(d)          for any Letter of Credit, the sum of 2.0% plus the amounts due
under this Agreement with respect to interest on such Letter of Credit (for the
avoidance of doubt, this shall not affect the Borrower’s obligation to pay a
letter of credit fee due under Section 2.1 with respect to such Letter of
Credit); and

 

(e)          for any other amount owing hereunder not covered by clauses (a)
through (d) above, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

provided, however, that in the absence of an acceleration of the Obligations as
a result of an Event of Default, any adjustments pursuant to this Section 1.9
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the
Borrower. Interest accruing pursuant to this Section 1.9 shall be paid on demand
of the Administrative Agent at the request or with the consent of the Required
Lenders.

 

Section 1.10.         Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)          The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

 -12- 

 

 

(c)          The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)          Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (each a “Revolving Note” and
collectively, the “Revolving Notes”) or D-2 (the “Swing Note”), as applicable
(the Revolving Notes and Swing Note being hereinafter referred to collectively
as the “Notes”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a Revolving Note or Swing Note payable to such Lender or its
registered assigns in the amount of its Commitment or Swing Line Sublimit, as
applicable. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to Section
12.12) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 12.12, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 

Section 1.11.         Funding Indemnity. If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or Swing
Loan bearing interest at the Swing Line Lender’s Quoted Rate or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

 

(a)          any payment, prepayment or conversion of a Eurodollar Loan or such
Swing Loan on a date other than the last day of its Interest Period,

 

(b)          any failure (because of a failure to meet the conditions of Section
7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or such
Swing Loan, or to convert a Base Rate Loan into a Eurodollar Loan or such Swing
Loan, on the date specified in a notice given pursuant to Section 1.2 or 1.6(a)
hereof,

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or such Swing Loan when due (whether by acceleration or
otherwise), or

 

(d)          any acceleration of the maturity of a Eurodollar Loan or such Swing
Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prima facie correct absent manifest
error.

 

 -13- 

 

 

Section 1.12.         Commitment Terminations. (a) Optional Terminations. The
Borrower shall have the right at any time and from time to time, upon three (3)
Business Days prior written notice to the Administrative Agent (or such shorter
period of time agreed to by the Administrative Agent), to terminate the
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $5,000,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Percentages,
provided that the Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and L/C
Obligations then outstanding. Any termination of the Commitments below the L/C
Sublimit or the Swing Line Sublimit then in effect shall reduce the L/C Sublimit
and the Swing Line Sublimit, as applicable, by a like amount. The Administrative
Agent shall give prompt notice to each Lender of any such termination of the
Commitments.

 

(b)          Reinstatement. Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.

 

Section 1.13.         Substitution of Lenders. In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 12.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or
(d) a Lender fails to consent to an amendment or waiver requested under Section
12.13 hereof requiring the consent of all Lenders at a time when the Required
Lenders have approved such amendment or waiver (any such Lender referred to in
clause (a), (b), (c), or (d) above being hereinafter referred to as an “Affected
Lender”), the Borrower may, in addition to any other rights the Borrower may
have hereunder or under applicable Legal Requirements, require, at its expense,
any such Affected Lender to assign, at par, without recourse, all of its
interest, rights, and obligations hereunder (including all of its Commitments
and the Loans and participation interests in Letters of Credit and other amounts
at any time owing to it hereunder and the other Loan Documents) to an Eligible
Assignee specified by the Borrower, provided that (i) such assignment shall not
conflict with or violate any law, rule or regulation or order of any court or
other Governmental Authority, (ii) the Borrower shall have paid to the Affected
Lender all monies (together with amounts due such Affected Lender under Section
1.11 hereof as if the Loans owing to it were prepaid rather than assigned) other
than such principal owing to it hereunder, and (iii) the assignment is entered
into in accordance with, and subject to the consents required by, Section 12.12
hereof (provided any assignment fees and reimbursable expenses due thereunder
shall be paid by the Borrower).

 

Section 1.14.         Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.13 hereof.

 

 -14- 

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 9.4; fourth, as the Borrower
may request (so long as no Default or Event of Default is then continuing), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 9.4; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default is then continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Loans are held by the Lenders pro rata in accordance with their
Percentages of the relevant Commitments without giving effect to Section
1.14(a)(iv) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
1.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

 -15- 

 

 

(B)         Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
9.4 hereof.

 

(C)         With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 hereof are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations and Swing Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Cash Collateral; Repayment of Swing Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages of the relevant Commitments (without giving effect to Section
1.14(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

 -16- 

 

 

(c)          New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(d)          Purchase of Defaulting Lender’s Commitment. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment and
Loans to an Eligible Assignee subject and in accordance with the provisions of
Section 12.12. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. In addition,
any Lender who is not a Defaulting Lender may, but shall not be obligated to, in
its sole discretion, acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 12.12. In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and shall pay to the Administrative Agent an
assignment fee in the amount of $3500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 

Section 1.15.         Increase in Commitments. The Borrower may, from time to
time, on any Business Day prior to the Termination Date, increase the aggregate
amount of the Commitments by delivering a commitment amount increase request
substantially in the form attached hereto as Exhibit H or in such other form
acceptable to the Administrative Agent at least five (5) Business Days prior to
the desired effective date of such increase (the “Commitment Amount Increase”)
identifying one or more additional Lenders (or additional Commitments for
existing Lender(s) or by a combination of existing Lenders and additional
Lenders) and the amount of its Commitment (or additional amount of its
Commitment(s)); provided, however, that (i) the aggregate amount of the
Commitments shall not be increased by an amount in excess of $250,000,000, (ii)
any Commitment Amount Increase shall be in an amount not less than $5,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the request or the effective date of the Commitment Amount Increase,
and (iv) all representations and warranties contained in Section 6 hereof shall
be true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) at the time
of such request and on the effective date of such Commitment Amount Increase
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects (where
not already qualified by materiality or Material Adverse Effect, otherwise in
all respects) as of such date). The effective date of the Commitment Amount
Increase shall be as set forth in the related commitment amount increase
request. Upon the effectiveness thereof, the new Lender(s) (or, if applicable,
existing Lender(s)) shall advance Loans in an amount sufficient such that after
giving effect to its advance each Lender shall have outstanding its Percentage
of Loans. It shall be a condition to such effectiveness that (i) if any
Eurodollar Loans are outstanding on the date of such effectiveness, such
Eurodollar Loans shall be deemed to be prepaid on such date and the Borrower
shall pay any amounts owing to the Lenders pursuant to Section 1.11 hereof and
(ii) the Borrower shall not have previously terminated any portion of the
Commitments pursuant to Section 1.12 hereof. The Borrower agrees to pay any
reasonable and documented, out-of-pocket expenses of the Administrative Agent
relating to any Commitment Amount Increase and arrangement fees related thereto
as agreed upon in writing between Administrative Agent and the Borrower.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

 

 -17- 

 

 

Section 1.16.         Extension of Termination Date. The Borrower may, by notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least thirty (30) days and not more than ninety (90) days
prior to the Initial Termination Date, request that Lenders extend the Initial
Termination Date through December 2, 2019. Upon the Borrower’s timely delivery
of such notice to the Administrative Agent and payment of the Extension Fee, and
provided that both on the notice delivery date and on the Initial Termination
Date (i) no Default or Event of Default has occurred and is continuing, and (ii)
all representations and warranties contained in Section 6 hereof shall be true
and correct in all material respects (where not already qualified by materiality
or Material Adverse Effect, otherwise in all respects) (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality or Material Adverse Effect, otherwise in all respects) as of such
date), the Termination Date shall be extended to December 2, 2019. Should the
Termination Date be extended, the terms and conditions of this Agreement will
apply during the extension period, and from and after the date of such
extension, the defined term “Termination Date” shall mean December 2, 2019.

 

Section 2.          Fees.

 

Section 2.1.          Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at a rate per annum equal to (x) 0.15% if the
average daily Unused Commitments are less than 50% of the Commitments then in
effect and (y) 0.25% if the average daily Unused Commitments are greater than or
equal to 50% of the Commitments then in effect (in each case, computed on the
basis of a year of 360 days and the actual number of days elapsed) and
determined based on the average daily Unused Commitments during such previous
quarter. Such commitment fee shall be payable quarterly in arrears on the last
day of each March, June, September, and December in each year (commencing
December 31, 2014) and on the Termination Date, unless the Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be calculated and paid
on the date of such termination. Any such commitment fee for the first quarter
ending after the Closing Date shall be prorated according to the number of days
this Agreement was in effect during such quarter.

 

 -18- 

 

 

(b)          Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Percentages, a letter of
credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin for Eurodollar Loans (computed on the basis of a year of 360
days and the actual number of days elapsed) in effect during each day of such
quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter. In addition, the Borrower shall pay to the L/C
Issuer for its own account the L/C Issuer’s customary issuance, drawing,
negotiation, amendment, cancellation, assignment, and other administrative fees
for each Letter of Credit as established by the L/C Issuer from time to time.

 

(c)          Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in an amended and restated fee letter dated October 3, 2014, or as
otherwise agreed to in writing between the Borrower and the Administrative
Agent. The Borrower shall pay (i) to Regions Bank and Regions Capital Markets,
for their own use and benefit, the fees agreed to between Regions Bank, Regions
Capital Markets and the Borrower in that certain fee letter dated October 30,
2014, or as otherwise agreed to in writing between the Borrower and Regions Bank
or Regions Capital Markets, as applicable, and (ii) to SunTrust Bank and
SunTrust Robinson Humphrey, Inc., for their own use and benefit, the fees agreed
to between SunTrust Bank SunTrust Robinson Humphrey, Inc. and the Borrower in
that certain fee letter dated September 18, 2014, or as otherwise agreed to in
writing between the Borrower and SunTrust Bank or SunTrust Robinson Humphrey,
Inc., as applicable.

 

Section 3.          Place and Application of Payments.

 

Section 3.1.          Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement; provided, that if
the Administrative Agent does not distribute such funds to the Lenders on the
date the Administrative Agent receives (or is deemed to receive) payment from
the Borrower, the Administrative Agent shall promptly thereafter distribute such
funds together with interest thereon in respect of each day during the period
commencing on the date such payment from the Borrower was received by the
Administrative Agent (or the date the Administrative Agent was deemed to receive
such payment) and ending on (but excluding) the date the Administrative Agent
distributes such funds to the Lenders, at a rate per annum equal to the Federal
Funds Rate for each such day. If the Administrative Agent causes amounts to be
distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

 

 -19- 

 

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance, by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

(a)          first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent in protecting, preserving or enforcing
rights under the Loan Documents, and in any event including all costs and
expenses of a character which the Borrower has agreed to pay the Administrative
Agent under Section 12.15 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

 

(b)          second, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;

 

(c)          third, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(d)          fourth, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such L/C
Obligations), and Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and L/C Issuer and, in the case of Hedging
Liability, their Affiliates to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

 -20- 

 

 

(e)          fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
evidenced by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

(f)          finally, to the Borrower or whoever else may be lawfully entitled
thereto.

 

Section 3.2.          Account Debit. The Borrower hereby irrevocably authorizes
the Administrative Agent to, solely during the continuation of an Event of
Default, charge any of the Borrower’s deposit accounts maintained with the
Administrative Agent for the amounts from time to time necessary to pay any then
due Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 

Section 4.          Guaranties.

 

Section 4.1.          Guaranties. The payment and performance of the
Obligations, Hedging Liability, and Bank Product Obligations shall at all times
be guaranteed by ARCAF REIT, MergerSub and each wholly-owned Subsidiary (that is
a U.S. Person) of the Borrower that owns an Unencumbered Pool Property pursuant
to Section 13 hereof or pursuant to one or more guaranty agreements in form and
substance reasonably acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”; and ARCAF REIT, MergerSub and each such
wholly-owned Subsidiary executing and delivering this Agreement as a Guarantor
or any such separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”).

 

Section 4.2.          Further Assurances. In the event the Borrower desires to
include any additional Eligible Property in the Unencumbered Pool Value after
the Closing Date, to the extent that such Eligible Property is not owned by an
existing Guarantor, as a condition to the inclusion of such Eligible Property in
the Unencumbered Pool Value, the Borrower shall cause the Subsidiary which owns
such Eligible Property to execute a Guaranty or an Additional Guarantor
Supplement in the form of Exhibit G attached hereto (the “Additional Guarantor
Supplement”) as the Administrative Agent may then require, and the Borrower
shall also deliver to the Administrative Agent, or cause such Subsidiary to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

 

Section 4.3.          Depository Bank. Within sixty (60) days of the Closing
Date, the Borrower shall transfer the Depository Account to the Administrative
Agent (or one of its Affiliates, as designated in writing by the Administrative
Agent to the Borrower). Following such transfer and until the Termination Date,
the Borrower shall maintain the Depository Account with the Administrative Agent
(or such designated Affiliate).

 

 -21- 

 

 

Section 5.          Definitions; Interpretation.

 

Section 5.1.          Definitions. The following terms when used herein shall
have the following meanings:

 

“Act” is defined in Section 12.24 hereof.

 

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

 

“Adjusted EBITDA” means, at any date of its determination, an amount equal to
(i) EBITDA for the most recently completed Fiscal Quarter computed on an
annualized basis, minus (ii) the Capital Reserve on such date.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Adjusted Property NOI” means, at any date of its determination, with respect to
any Real Property, the Property NOI for the most recently completed Fiscal
Quarter computed on an annualized basis minus (i) the Capital Reserve, and (ii)
the greater of (a) 3% of Property Income for the most recently completed Fiscal
Quarter computed on an annualized basis and (b) actual management fees paid in
cash to third party managers for the most recently completed Fiscal Quarter
computed on an annualized basis.

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“AF REIT” means American Finance Trust, Inc., a Maryland corporation.

 

“Affected Lender” is defined in Section 1.13 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

 -22- 

 

 

“Aggregate Unencumbered Pool Value” means, as of any date of determination, the
sum of Unencumbered Pool Values of all Unencumbered Pool Properties.

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to Borrower or any Guarantor or any Subsidiary.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
letter of credit fees payable under Section 2.1 hereof:

 

(a)          Until the first Pricing Date, the rates per annum shown opposite
Level I in the schedule below.

 

(b)          Thereafter, from one Pricing Date to the next, the rates per annum
determined in accordance with the following schedule:

 

Level  Consolidated Leverage Ratio
for Such Pricing Date  Applicable Margin
for Base Rate Loans
and Reimbursement
Obligations shall be:   Applicable Margin
for Eurodollar
Loans and Letter of
credit Fee Shall Be:  I  Less than or equal to 0.40 to 1.00   0.35%   1.35% II 
Less than or equal to 0.45 to 1.00, but greater than 0.40 to 1.00   0.45% 
 1.45% III  Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00 
 0.55%   1.55% IV  Less than or equal to 0.55 to 1.00, but greater than 0.50 to
1.00   0.75%   1.75% V  Greater than 0.55 to 1.00   1.00%   2.00%

 

 -23- 

 

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after December 31, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year-end financial
statements, audit report) (the “Borrower Information”) for the Fiscal Quarter
then ended, pursuant to Section 8.5 hereof. The Applicable Margin shall be
established based on the Consolidated Leverage Ratio for the most recently
completed Fiscal Quarter and the Applicable Margin established on a Pricing Date
shall remain in effect until the next Pricing Date. If the Borrower has not
delivered the Borrower Information by the date the same is required to be
delivered under Section 8.5 hereof, then until such Borrower Information is
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level V shall apply); provided, the Administrative Agent will provide notice to
Borrower when such highest Applicable Margin goes into effect. If the Borrower
subsequently delivers such Borrower Information before the next Pricing Date,
the Applicable Margin established by such late delivered Borrower Information
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Applicable Margin established by such Borrower
Information shall be in effect from the Pricing Date that occurs immediately
after the end of the Fiscal Quarter covered by such Borrower Information until
the next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined. The parties
understand that the Applicable Margin set forth herein shall be determined and
may be adjusted from time to time based upon the Borrower Information. If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent and the Lenders, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then such Applicable Margin for such
period shall be automatically recalculated using the correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay within five (5) Business Days of receipt of such
written notice such additional interest or fees due to the Administrative Agent,
for the account of each Lender holding Commitments and Loans at the time the
additional interest and fee payment is received. Any recalculation of the
Applicable Margin required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.

 

“Application” is defined in Section 1.3(b) hereof.

 

“Appraisal” means an appraisal performed by an appraiser acceptable to the
Administrative Agent according to FIRREA standards.

 

“Appraised Value” means, with respect to any Real Property, the “as-is”
appraised value of such Real Property set forth in (i) an Appraisal obtained by
the Borrower or a Subsidiary in connection with the acquisition of such Real
Property, or (ii) any other Appraisal obtained by the Borrower or a Subsidiary
at any time following the acquisition of such Real Property, in each case to the
extent such Appraisal is dated no earlier than eighteen (18) months prior to
such date of determination.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means BMO Capital Markets, Regions Capital Markets and SunTrust
Robinson Humphrey, as Joint Lead Arrangers and Joint Book Runners.

 

“ARC REIT” means American Realty Capital — Retail Centers of America, Inc., a
Maryland corporation.

 

 -24- 

 

 

“Asset Under Development” means any Real Property under construction (excluding
(i) any completed Real Property under minor renovation, (ii) any Real Property
that is contiguous to and purchased simultaneously with any completed Real
Property, and (iii) any Real Property that is substantially completed with an
Occupancy Rate of at least 65%).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Available Amount” means, at any date of its determination, an amount equal to
the lesser of:

 

(a)          60% of the Aggregate Unencumbered Pool Value; and

 

(b)          the maximum amount of Debt Service Indebtedness that could be
incurred without causing the Implied Debt Service Coverage Ratio to be less than
1.50 to 1.00.

 

“Available Amount Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2(j), 7.3,
8.5 and 8.21 hereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) provided to
the Borrower or any Guarantor by any Lender or any of its Affiliates.

 

“Bank Product Obligations” of the Borrower and the Guarantors means any and all
of their obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.

 

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

 

 -25- 

 

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.6
hereof. Borrowings of Swing Loans are made by the Swing Line Lender in
accordance with the procedures set forth in Section 1.2 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capital Reserve” means, as at any date of its determination, an amount equal to
the product of (i) $0.25 multiplied by (ii) the square footage of all Real
Properties on such date.

 

“Capitalization Rate” means 7.25%(i) for all multi-tenant retail Real
Properties, 7.25%, and (ii) for all other Real Properties, 7.5%.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

 -26- 

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), other than ARC REIT, American Realty Capital Retail
Advisor, LLC, or American Realty Capital Retail Special Limited Partnership,
LLCthe Manager and its Affiliates at any time of beneficial ownership of 3035%
or more of the outstanding capital stock or other equity interests of the
BorrowerAF REIT on a fully- diluted basis, (b) the failure of individuals who
are members of the board of directors (or similar governing body) of the
BorrowerAF REIT on the Second Amendment Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Second Amendment
Closing Date or previously so approved) to constitute a majority of the board of
directors (or similar governing body) of the Borrower, orAF REIT, (c) the
failure of NicolasAF REIT to own, directly or indirectly, at least 76% of the
Stock of the Borrower, or (d) prior to the occurrence of an Internalization, the
failure of Nicholas S. Schorsch, William M. Kahane, orMichael Weil, or any of
their respective Permitted Successors to directly or indirectly control American
Realty Capital Retail Advisor, LLCthe Manager; provided, however, no Change of
Control shall be deemed to have occurred if a majority of the individuals who
are members of the American Realty Capital Retail Advisor, LLC’s board of
directors (or similar governing body) as of the First Amendment Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the First Amendment Closing Date or previously so appointed) constitute a
majority of the members of the American Realty Capital Retail Advisor, LLC’s
board of directors (or similar governing body). [As amended by First
Amendment.]at least two of such individuals or their respective Permitted
Successors continue to directly or indirectly control the Manager.

 

“Closing Date” means the date of this Agreement.

 

 -27- 

 

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders, in the aggregate, are equal to $325,000,000 on the
Closing Date.

 

“Commitment Amount Increase” is defined in Section 1.15 hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 8.5 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Leverage Ratio” means, as at any date of determination, the ratio
of (i) Total Indebtedness as of such date to (ii) Total Asset Value as of such
date.

 

“Consolidated Secured Leverage Ratio” means, as at any date of determination,
the ratio of (i) Total Secured Indebtedness as of such date to (ii) Total Asset
Value as of such date.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, Environmental Claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

 -28- 

 

 

“Debt Service” means, with reference to any period, the sum of (a) Interest
Expense for such period and (b) the greater of (i) zero or (ii) scheduled
principal amortization paid on Total Indebtedness for such period (exclusive of
any balloon payments or prepayments of principal paid on such Total
Indebtedness).

 

“Debt Service Indebtedness” means, as at any date of determination, Indebtedness
which (i) amortizes over a period of thirty (30) years with equal payments of
principal and interest due and payable on a monthly basis, and (ii) bears
interest at a per annum rate equal to the greater of (x) 6.50% per annum, and
(y) the current yield on United States treasuries having the closest maturity
date to the tenth (10th) anniversary of the date of determination, plus 2.50%.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the Swing
Line Lender and each Lender.

 

 -29- 

 

 

“Depository Account” means the Borrower’s central operating account or any
successor account thereto.

 

“EBITDA” means, for any period, determined on a consolidated basis of ARCAF REIT
and its Subsidiaries in accordance with GAAP, net income (or loss) for such
period plus, without duplication and to the extent included as an expense in the
calculation of net income (or loss) for such period, the sum of (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) franchise, excise and
income tax expense (including any interest or penalties related to the
foregoing); (iv) extraordinary, unrealized, non-recurring or unusual losses,
including impairment charges, reserves and losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated; (v) amortization of intangibles
(including goodwill) and organization costs; (vi) any other non-cash charges;
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and the net
costs under Hedge Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP; (viii) fees,
expenses and charges incurred during such period, directly relating to the
negotiation of and entry into of (A) this Agreement, the other Loan Documents
and any amendments thereto or any agreement entered into in connection therewith
or, (B) any investment, acquisition, equity issuance or incurrence of
indebtedness permitted hereunder, any associated financings or any other asset
purchase permitted hereunder, or (C) the Merger; (ix) any loss in connection
with extinguishment or modification of debt, and (x) to the extent required to
be treated as an expense under GAAP, reasonable transaction costs and expenses
incurred during such period in connection with acquisitions permitted hereunder
(whether or not consummated); minus, without duplication and to the extent
included as income in the calculation of net income (or loss) for such period,
(a) funds received by the Borrower or a Subsidiary as rent but which are
reserved for capital expenses; (b) unrealized gains on the sale of assets; (c)
income tax benefits; (d) interest income; (e) any extraordinary, unusual or
non-recurring income or gains (including, whether or not included as a separate
item in the statement of net income for such period, gains on the sales of
assets outside of the ordinary course of business); (f) any other non-cash
income; and (g) any cash payment made during such period described in clause
(vi) above subsequent to the Fiscal Quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of net income.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 -30- 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and Swing Line Lender as provided
for in Section 12.12 hereof, (iii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower, any Subsidiary or any other Affiliate
of the Borrower or any Subsidiary.

 

“Eligible Property” means, (i) as of the date any Real Property first becomes an
Unencumbered Pool Property, such Real Property has an Occupancy Rate of 70% and
(ii) as of any Unencumbered Pool Determination Date, any Real Property owned by
a Subsidiary which satisfies the following conditions: [As amended by First
Amendment.]

 

(a)          such Real Property is one hundred percent (100%) owned in fee
simple or one hundred percent (100%) leased pursuant to a Qualified Ground
Lease, individually or collectively, by a wholly-owned Subsidiary;

 

(b)          such Real Property is a retail property located in the contiguous
United States;

 

(c)          (i) neither the Borrower’s beneficial ownership interest in such
Subsidiary nor the Real Property is subject to any Lien (other than Permitted
Liens) or to any negative pledge, (ii) the applicable Subsidiary has the
unilateral right to sell, transfer or otherwise dispose of such Real Property
and to create a Lien on such Real Property as security for Indebtedness, and
(iii) the Subsidiary shall have either executed this Agreement as a Guarantor or
shall have delivered to the Administrative Agent (A) an Additional Guarantor
Supplement or a separate Guaranty pursuant to Section 4.2 hereof, and (B) each
of the documents required by Section 7.3 hereof;

 

(d)          such Real Property, is free of all material structural defects,
material title defects, material environmental conditions or other adverse
matters which, individually or collectively, materially impair the value of such
Real Property; and

 

(e)          Tenants of such Real Property under Significant Leases, if any, are
no more than 90 days in arrears on base rental or other similar payments due
under their applicable Significant Leases.

 

 -31- 

 

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in Section
9.1 hereof.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

 -32- 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 12.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 12.1(b) or Section 12.1(d), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Extension Fee” means an extension fee payable by the Borrower to the
Administrative Agent for the ratable benefit of the Lenders as a condition to
the extension of the Initial Termination Date pursuant to Section 1.16 hereto in
an amount equal to 0.15% of the Commitments then in effect.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.

 

“FIRREA” means the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, and all regulations promulgated pursuant
thereto.

 

“First Amendment Closing Date” means September 8, 2015. [As added by First
Amendment.]

 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (i) Adjusted EBITDA for the Rolling Period then ended to (ii) Fixed Charges
for such Rolling Period.

 

“Fixed Charges” means, with reference to any period, Debt Service for such
period, plus (a) dividends to preferred equity holders and required
distributions (other than distributions by the Borrower to holders of operating
partnership units and distributions by ARCAF REIT to common equity holders) made
or to be made during such period, and (b) payments of base rent under Ground
Leases made or to be made during such period, unless such payments are deducted
from Property NOI and EBITDA.

 

 -33- 

 

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing
Loans made by the Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” means a ground lease of real Property.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

 -34- 

 

 

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” are defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic and is regulated under Environmental Law, and includes,
without limitation, (a) asbestos, polychlorinated biphenyls and petroleum
(including crude oil or any fraction thereof) and (b) any material classified or
regulated as “hazardous” or “toxic” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders in respect of any Hedging
Agreement as the Borrower or such Guarantor, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor).

 

“Implied Debt Service” means, with reference to any period, the aggregate Debt
Service that would be due and payable during such period on the Debt Service
Indebtedness.

 

“Implied Debt Service Coverage Ratio” means, as of the last day of any Fiscal
Quarter of the Borrower, the ratio of (i) the Adjusted Property NOI for all
Unencumbered Pool Properties to (ii) Implied Debt Service for the Rolling Period
ending on such day.

 

 -35- 

 

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including as evidenced by bonds, debentures, notes, loan agreements
and other similar instruments), (b) all indebtedness for the deferred purchase
price of property or services (other than trade accounts payable arising in the
ordinary course of business which are not more than one hundred eighty (180)
days past due and which are being contested in good faith by appropriate
proceedings diligently conducted), (c) all Capitalized Lease Obligations of such
Person, (d) all direct or contingent obligations of such Person on or with
respect to letters of credit, bankers’ acceptances, bank guarantees, surety
bonds and other similar extensions of credit whether or not representing
obligations for borrowed money, (e) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of disqualified
stock, (f) guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (e) above, (g) the negative mark-to-market
value of interest rate swaps, and (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien upon Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, but limited to the lesser of (1) the fair market value of
the Property subject to such Lien and (2) the aggregate amount of the
obligations so secured. Indebtedness of the type described in clause (g) will
constitute Indebtedness solely for the purposes of determining whether an Event
of Default arising from a default under other Indebtedness shall have occurred
pursuant to Section 9.1(f).

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower and (b) to the extent not otherwise described in (a), Other Taxes.

 

“Initial Unencumbered Pool Properties” means, collectively, the Real Property
listed on Schedule 1.1 and “Initial Unencumbered Pool Property” means any of
such Real Property.

 

“Initial Termination Date” means December 2, 2018.

 

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off of such fees relating to the early retirement of the related
Indebtedness, and (ii) debt premiums and discounts.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and, if the
applicable Interest Period is longer than (3) three months, each day occurring
every three (3) months after the commencement of such Interest Period, (b) with
respect to any Base Rate Loan (other than Swing Loans), the last day of every
calendar quarter, (c) with respect to any Eurodollar Loan and/or any Base Rate
Loan, the Termination Date, and (d) as to any Swing Loan, (i) bearing interest
by reference to the Base Rate, the last day of every calendar month, and on the
Termination Date and (ii) bearing interest by reference to the Swing Line
Lender’s Quoted Rate, the last day of the Interest Period with respect to such
Swing Loan, and on the Termination Date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the
case of Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, on
the date one (1) to five (5) Business Days thereafter as mutually agreed by the
Borrower and the Swing Line Lender, provided, however, that:

 

 -36- 

 

 

(i)          no Interest Period shall extend beyond the Termination Date;

 

(ii)         whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)        for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management, the Manager (prior to any Internalization) or other of their
employees who have a significant role in any of ARCAF REIT’s, the Borrower’s or
their Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.

 

“Internalization” means an internalization by AF REIT of the services provided
to it by the Manager.

 

“Land Assets” means any Real Property which is not an Asset Under Development
and on which no significant improvements have been constructed (excluding any
Real Property that is contiguous to and purchased simultaneously with any
completed Real Property or any Asset Under Development).

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 2.1(b) hereof.

 

“L/C Sublimit” means $20,000,000, as such amount may be reduced pursuant to the
terms hereof.

 

 -37- 

 

 

“Lease” means each existing or future lease, sublease (to the extent of any
property owner’s rights thereunder), license, or other similar agreement under
the terms of which any Person has or acquires any right to occupy or use any
Real Property or any part thereof, or interest therein, as the same may be
amended, supplemented or modified.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof and, unless the context otherwise
requires, the Swing Line Lender.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

 

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

 

“LIBOR01 Page” is defined in Section 1.4(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.

 

“Manager” means American Realty Capital Retail AdvisorFinance Advisors, LLC, a
Delaware limited liability company.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, performance, business, Property or
financial condition of ARCAF REIT and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Guarantor to perform
its obligations under any Loan Document or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

 

 -38- 

 

 

“Merger” means the merger of American Realty Capital Retail Operating
Partnership, L.P., a Delaware limited partnership, with and into the Borrower,
and the merger of ARC REIT with and into MergerSub, in each case, pursuant to
that certain Agreement and Plan of Merger dated as of September 6, 2016, by and
among American Realty Capital Retail Operating Partnership, L.P., the Borrower,
ARC REIT, AF REIT and MergerSub.

 

“MergerSub” means Genie Acquisition, LLC, a Delaware limited liability company,
as successor by merger to ARC REIT.

 

“Metropolitan Statistical Area” means any of the metropolitan statistical areas
as defined from time to time by the United States Office of Management and
Budget.

 

“MFFO” means ARCAF REIT’s “Modified Funds From Operations” as such term is
defined in and determined in accordance with the Investment Program
Association’s Practice Guideline 2010-01, dated as of November 2, 2010, as
modified from time to time, and calculated per AF REIT’s filings on Form 10-K or
Form 10-Q. For the avoidance of doubt, MFFO includes adjustments to exclude
fees, expenses and charges incurred during such period, directly relating to the
negotiation of and entry into the Merger.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion except as otherwise provided for herein.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

 

“Net Worth” means for each applicable period, total equity reflected on ARCAF
REIT’s consolidated balance sheet as reported in its Form 10-K or 10-Q, as
applicable.

 

“Note” and “Notes” are defined in Section 1.10 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

 

“Occupancy Rate” means for any Real Property, the percentage of the rentable
area of such Real Property leased by Tenants pursuant to bona fide Leases, in
each case, which Tenants are not subject to a then continuing Bankruptcy Event,
or if subject to a then continuing Bankruptcy Event (i) the trustee in
bankruptcy of such Tenant shall have accepted and assumed such Lease or the
Tenant shall be not more than 30 days in arrears on base rental or other similar
payments due under the Leases; (ii) to the extent that the Tenant shall have
filed, and the bankruptcy court shall have approved, the Tenant’s plan for
reorganization, the Tenant shall be performing its obligations pursuant to the
approved plan of reorganization; or (iii) the status of such Tenant’s Lease
shall be otherwise reasonably acceptable to the Administrative Agent.

 

 -39- 

 

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specifiedis defined in Section 8.13(c) hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Recourse Debt” means, as of the date of determination, all Indebtedness
(including the face amount of all outstanding letters of credit) which is
recourse to, or has a deficiency guaranty provided by, the Borrower or ARCAF
REIT (directly or by a guaranty thereof, but without duplication), other than
with respect to the Loans, Hedging Liability, Bank Product Obligations and other
Obligations and Customary Recourse Exceptions. For the avoidance of doubt, if
any Indebtedness is partially guaranteed by the Borrower or ARCAF REIT, then
solely the portion of such Indebtedness that is so guaranteed shall constitute
Other Recourse Debt.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

 

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“Patriot Act” is defined in Section 7.2(q) hereof.

 

 -40- 

 

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Loans and L/C Obligations then outstanding.

 

“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances on title to real property that do not materially and adversely
affect the value of such real property or the use of such real property for its
present purposes; (e) deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business; (f) Liens in favor of the United
States of America for amounts paid to the Borrower or any Guarantor as progress
payments under government contracts entered into by it; (g) attachment, judgment
and other similar Liens arising in connection with court, reference or
arbitration proceedings, provided that the same have been in existence less than
twenty (20) days, that the same have been discharged or that execution or
enforcement thereof has been stayed pending appeal; (h) the rights of tenants or
lessees under leases or subleases not interfering with the ordinary conduct of
business of such Person; (i) Liens in favor of the Administrative Agent for its
benefit and/or the benefit of the Lenders and the L/C Issuer; (j) Liens on Real
Properties that are not Unencumbered Pool Properties; (k) Liens existing on the
date hereof and listed on Schedule 1.2 attached hereto; (l) Liens securing
obligations in the nature of personal property financing leases for furniture,
furnishings or similar assets, Capital Lease Obligations and other purchase
money obligations for fixed or capital assets; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (ii) the obligations secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) with respect to Capital Leases, such Liens do not
at any time extend to or cover any assets other than the assets subject to such
Capital Leases; (m) such other title and survey exceptions as the Administrative
Agent has approved in writing in the Administrative Agent’s reasonable
discretion and (n) other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $1,000,000
determined as of the date of incurrence.

 

“Permitted Successors” means any asset manager or investment professional of
similar asset management experience and expertise approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed. [As added
by First Amendment.]

 

 -41- 

 

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Property” or “Properties” means, as to any Person, all types of real (including
the Real Property), personal, tangible, intangible or mixed property, including
leasehold estates created by Ground Leases, owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including, as to any Subsidiary, any Real Property owned by it.

 

“Property Expenses” means, as to any Real Property, the costs (including, but
not limited to, management fees, payments under Ground Leases, bad debt
expenses, payroll, real estate taxes, assessments, insurance, utilities,
landscaping and other similar charges) of operating and maintaining such Real
Property, which are the responsibility of the Borrower or the applicable
Subsidiary that are not paid directly by the applicable Tenant, but excluding
Debt Service, income tax expense, capital expenses, depreciation, amortization,
interest costs and other non-cash expenses.

 

“Property Income” means, as to any Real Property, cash rents (excluding non-cash
straight-line rent) and other cash revenues received by a Subsidiary in the
ordinary course for such Real Property, but excluding security deposits and
prepaid rent except to the extent applied in satisfaction of applicable Tenants’
obligations for rent.

 

“Property NOI” means, with respect to any Real Property, the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 -42- 

 

 

“Qualified Ground Lease” means any Ground Lease (a) which is a direct Ground
Lease granted by the fee owner of real property, (b) which may be transferred
and/or assigned without the consent of the lessor (or as to which the lease
expressly provides that (i) such lease may be transferred and/or assigned with
the consent of the lessor and (ii) such consent shall not be unreasonably
withheld or delayed) or subject to certain reasonable pre-defined requirements,
(c) which has a remaining term (including any renewal terms exercisable at the
sole option of the lessee) of at least twenty (20) years, (d) under which no
material default has occurred and is continuing, (e) with respect to which a
Lien may be granted without the consent of the lessor, (f) which contains lender
protection provisions acceptable to the Administrative Agent, including, without
limitation, provisions to the effect that (i) the lessor shall notify any holder
of a leasehold mortgage Lien in such lease of the occurrence of any default by
the lessee under such lease and shall afford such holder the option to cure such
default, and (ii) in the event that such lease is terminated, such holder shall
have the option to enter into a new lease having terms substantially identical
to those contained in the terminated lease and (g) which is otherwise reasonably
acceptable in form and substance to the Administrative Agent.

 

“Rating” means the debt rating provided by S&P or Moody’s with respect to the
unsecured senior long-term non-credit enhanced debt of a Person.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Real Property” or “Real Properties” means the real property owned by the
Borrower or any of its Subsidiaries.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, (i) if there
is only one (1) Lender, such Lender, (ii) if there are two (2) or three (3)
Lenders at such time, at least two (2) Lenders, and (iii) if there are more than
three (3) Lenders at such time, Lenders whose outstanding Loans, interests in
Letters of Credit and Unused Commitments constitute more than 50% of the sum of
the total outstanding Loans, interests in Letters of Credit, and Unused
Commitments of the Lenders.

 

“Responsible Officer” means, with respect to ARCAF REIT, MergerSub or the
Borrower, the chief executive officer, president, chief financial officer, chief
accounting officer, treasurer, assistant treasurer, controller, or chief legal
officer or the chief operating officer of such Person.

 

 -43- 

 

 

“Restricted Payments” means dividends on or other distributions in respect of
any class or series of Stock, Stock Equivalents or other equity interests of
ARCAF REIT, MergerSub, the Borrower or its Subsidiaries or the direct or
indirect purchase, redemption, acquisition, or retirement of any of ARCAF
REIT’s, the Borrower’s or a Subsidiaries’ Stock, Stock Equivalents or other
equity interest.

 

“Revolving Credit” means the credit facility for making Loans and issuing
Letters of Credit described in Sections 1.1, 1.2 and 1.3 hereof.

 

“Revolving Credit Availability” means, as of any time the same is to be
determined, the amount (if any) by which (a) the lesser of (1) the Available
Amount as then determined and computed in accordance with this Agreement, and
(2) the Revolving Credit Commitments as then in effect, exceeds (b) the
aggregate principal amount of Loans and L/C Obligations then outstanding.

 

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Second Amendment Closing Date” means February 16, 2017.

 

“Second Amendment Unencumbered Pool Properties” means, collectively, the Real
Property listed on Schedule 1.3 and “Second Amendment Unencumbered Pool
Property” means any of such Real Property.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principle,
rules, standards and practices promulgated, approved or incorporated by the
Securities Exchange Commission or the Public Company Accounting Oversight Board,
as each of the foregoing may be amended.

 

“Significant Lease” means, as to any particular Real Property, each Lease which
constitutes 30% or more of all base rent revenue of such Real Property.

 

“Stated Maturity Date” means May 1, 2018.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

 -44- 

 

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of ARCAF REIT
or the Borrower or of any of their direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.2 hereof.

 

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.

 

“Swing Line Lender’s Quoted Rate” is defined in Section 1.2(c) hereof.

 

“Swing Line Sublimit” means $25,000,000, as such amount may be reduced pursuant
to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.2 hereof.

 

“Swing Note” is defined in Section 1.11 hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Real Property under a Lease.

 

“Termination Date” means the earliestearlier of (i) the Initial Termination
Date, as such date may be extended pursuant to Section 1.16,Stated Maturity Date
and (ii) the date on which the Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.

 

“Total Asset Value” means, as of any date of determination, an amount equal to
the sum of (i) (a) with respect to all Real Properties owned for less than six
(6) full Fiscal Quarters, the lesser of (x) the Appraised Value of such Real
Properties and (y) the aggregate acquisition cost of such Real Properties, or
(b) with respect to all other Real Properties, the quotient of (x) the
consolidated Adjusted Property NOI from such Real Properties divided by (y) the
Capitalization Rate, plus (ii) unrestricted cash and cash equivalents owned by
the Borrower and its Subsidiaries as of such date, as determined in accordance
with GAAP; provided that the Adjusted Property NOI from Real Properties sold or
otherwise transferred during the applicable Rolling Period (for the avoidance of
doubt, excluding the Merger) shall be excluded.

 

 -45- 

 

 

“Total Indebtedness” means, as of a given date, the consolidated Indebtedness of
ARCAF REIT and its Subsidiaries, minus any unrestricted cash or cash
equivalents, as determined in accordance with GAAP.

 

“Total Secured Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Indebtedness outstanding of the Borrower and
its Subsidiaries, evidenced by notes, bonds, debentures or similar instruments
and capital lease obligations that are secured by a Lien.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unencumbered Pool Determination Date” means each date on which the Available
Amount is certified in writing to the Administrative Agent, which shall occur as
follows:

 

(a)          Quarterly. For quarterly certifications, as of the last day of each
Fiscal Quarter.

 

(b)          Property Adjustments. Following each addition or deletion of an
Eligible Property, promptly following such addition or deletion.

 

“Unencumbered Pool Property” means, as at any date of determination, any
Eligible Property which is taken into account in calculating the Unencumbered
Pool Value.

 

“Unencumbered Pool Requirements” means with respect to the calculation of the
Unencumbered Pool Value, collectively, that: [As amended by First Amendment.]

 

(a)          the aggregate principal amount of all outstanding Loans and L/C
Obligations divided by the Aggregate Unencumbered Pool Value shall not exceed
60%;

 

(b)          the minimum aggregate Occupancy Rate of all Unencumbered Pool
Properties shall be no less than 80% at all times;

 

(c)          no more than 20% of the Available Amount may be comprised of any
one Unencumbered Pool Property;

 

(d)          no more than 30% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Metropolitan
Statistical Area;

 

(e)          no more than 20% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Tenant;

 

 -46- 

 

 

 

(f)          no more than 20% of the Aggregate Unencumbered Pool Value may be
comprised of Unencumbered Pool Properties subject to Qualified Ground Leases;
and

 

(g)          the minimum Occupancy Rate of each Unencumbered Pool Property shall
be no less than 70% for any two consecutive quarters.

 

“Unencumbered Pool Value” means, with respect to each Unencumbered Pool
Property, as at any date of its determination, an amount equal to:

 

(a)          with respect to any Unencumbered Pool Property owned for less than
six (6) full Fiscal Quarters, the lesser of (x) the Appraised Value of such
Unencumbered Pool Property and (y) the acquisition cost of such Unencumbered
Pool Property; or

 

(b)          with respect to each other Unencumbered Pool Property, the quotient
of (x) the consolidated Adjusted Property NOI of such Unencumbered Pool Property
divided by (y) the Capitalization Rate.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans and L/C
Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 -47- 

 

 

Section 5.2.          Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. and computations which require AF REIT’s pre-merger results shall
incorporate the combined ARC REIT and AF REIT results for the applicable
pre-merger periods

 

Section 5.3.          Change in Accounting Principles. If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may, by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of ARCAF REIT and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the Closing Date.

 

 -48- 

 

 

Section 6.          Representations and Warranties.

 

The Borrower and each Guarantor represents and warrants to the Administrative
Agent, the Lenders, and the L/C Issuer as follows:

 

Section 6.1.          Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a limited partnership under
the laws of the State of Delaware. ARCAF REIT is duly organized, validly
existing, and in good standing as a real estate investment trust under the laws
of the State of Maryland. Each of ARCAF REIT and the Borrower has full and
adequate power to own its Property and conduct its business as now conducted,
and is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business conducted by it or the nature of the Property
owned or leased by it requires such licensing or qualifying; except to the
extent that the failure to do so would not have a Material Adverse Effect.

 

Section 6.2.          Subsidiaries. Each Subsidiary is (a) duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized and (b) has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying; except in each case referred to in clause (b) to
the extent that the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto is a correct and complete copy of the organizational chart
of ARCAF REIT and its Subsidiaries as of the Second Amendment Closing Date
(including with respect to future periods as to which this representation is
required to be remade, as updated from time to time as provided in Section
8.5(l)) and identifies the jurisdiction of organization of ARCAF REIT and each
Subsidiary. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and, with
respect to Subsidiaries that are corporations, fully paid and nonassessable, and
all such shares and other equity interests indicated on Schedule 6.2 as owned by
ARCAF REIT or a Subsidiary are owned, beneficially and of record, by ARCAF REIT
or such Subsidiary free and clear of all Liens (other than Permitted Liens).
Other than as publicly disclosed by ARCAF REIT or any Subsidiary of ARCAF REIT
in any filings with any securities exchange or the Securities and Exchange
Commission or any successor agency, there are no outstanding commitments or
other obligations of the Borrower or any Subsidiary of the Borrower to issue,
and no options, warrants or other rights of any Person to acquire, any shares of
any class of capital stock or other equity interests of the Borrower or any
Subsidiary of the Borrower.

 

 -49- 

 

 

Section 6.3.          Authority and Validity of Obligations. The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it. Each Guarantor has full right and authority to enter into the
Loan Documents executed by it, to guarantee the Obligations, Hedging Liability,
and Bank Product Obligations, and to perform all of its obligations under the
Loan Documents executed by it. The Loan Documents delivered by the Borrower and
each Guarantor have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of the Borrower and each
Guarantor enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Guarantor of any of the matters and things herein or therein provided for, (a)
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon the Borrower or any Guarantor or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Guarantor, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting the Borrower
or any Guarantor or any of their Property, in each case where such contravention
or default, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Guarantor (other than in favor
of the Administrative Agent for its benefit and/or the benefit of the Lenders
and the L/C Issuer).

 

Section 6.4.          Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Revolving Credit to fund acquisitions, to finance capital
expenditures and working capital, and for general corporate purposes. Neither
the Borrower nor any Guarantor is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock, except,
in each case, in connection with any Restricted Payment permitted hereunder that
is otherwise not in violation of Regulation U or X of the Board of Governors of
the Federal Reserve System. Margin stock (as hereinabove defined) constitutes
less than 25% of the assets of the Borrower and the Guarantors.

 

 -50- 

 

 

Section 6.5.          Financial Reports. The consolidated balance sheet of AF
REIT and its Subsidiaries as of December 31, 2015 and the related consolidated
statements of income, retained earnings and cash flows of AF REIT and its
Subsidiaries for the Fiscal Year then ended, and accompanying notes thereto,
which financial statements are accompanied by the unqualified audit report of
independent public accountants, and the unaudited interim consolidated balance
sheet of AF REIT and its Subsidiaries as of December 31, 2015, and the related
consolidated statements of income, retained earnings and cash flows of AF REIT
and its Subsidiaries for the Fiscal Quarter then ended, heretofore furnished to
the Administrative Agent and the Lenders, fairly present the consolidated
financial condition of AF REIT and its Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis, except as otherwise
expressly noted therein. To the Borrower’s knowledge, none of AF REIT, the
Borrower or any Subsidiary has contingent liabilities which are material to it
and are required to be set forth in its financial statements or notes thereto in
accordance with GAAP other than as indicated on such financial statements and
notes thereto (including with respect to future periods as to which this
representation is required to be remade, on the financial statements furnished
pursuant to Section 8.5 hereof). The consolidated balance sheet of ARC REIT and
its Subsidiaries as of December 31, 2013,2015 and the related consolidated
statements of income, retained earnings and cash flows of ARC REIT and its
Subsidiaries for the Fiscal Year then ended, and accompanying notes thereto,
which financial statements are accompanied by the unqualified audit report of
independent public accountants, and the unaudited interim consolidated balance
sheet of ARC REIT and its Subsidiaries as of September 30, 2014,December 31,
2015, and the related consolidated statements of income, retained earnings and
cash flows of ARC REIT and its Subsidiaries for the Fiscal Quarter then ended,
heretofore furnished to the Administrative Agent and the Lenders, fairly present
the consolidated financial condition of ARC REIT and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis, except
as otherwise expressly noted therein. To the Borrower’s knowledge, none of ARC
REIT, the Borrower or any Subsidiary has contingent liabilities which are
material to it and are required to be set forth in its financial statements or
notes thereto in accordance with GAAP other than as indicated on such financial
statements and notes thereto (including with respect to future periods as to
which this representation is required to be remade, on the financial statements
furnished pursuant to Section 8.5 hereof).

 

Section 6.6.          No Material Adverse Change. Since December 31, 2013,2015,
there has been no change in the business, financial condition, operations,
performance or properties of ARCAF REIT, the Borrower or any Subsidiary taken as
a whole, which would reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.          Full Disclosure. The statements and information furnished
to the Administrative Agent and the Lenders in connection with the negotiation
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby do not
contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein, not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared in good faith on the basis
of information and estimates the Borrower believed to be reasonable.

 

Section 6.8.          Trademarks, Franchises, and Licenses. ARCAF REIT, the
Borrower and itstheir Subsidiaries own, possess, or have the right to use all
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person except, in each
case, where the failure to do so would not have a Material Adverse Effect.

 

Section 6.9.          Governmental Authority and Licensing. ARCAF REIT, the
Borrower and itstheir Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same would reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding, which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval, is pending or, to the knowledge of the Borrower or
ARCAF REIT, threatened except where such revocation or denial would not
reasonably be expected to have a Material Adverse Effect.

 

 -51- 

 

 

Section 6.10.         Good Title. ARCAF REIT, the Borrower and itstheir
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of ARCAF
REIT, the Borrower and itstheir Subsidiaries furnished to the Administrative
Agent and the Lenders (except for sales of assets in the ordinary course of
business), except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The assets
owned by the Borrower and each Guarantor are subject to no Liens, other than
Permitted Liens.

 

Section 6.11.         Litigation and Other Controversies. There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of the Borrower threatened, against ARCAF REIT, the Borrower or
any Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect other than as set forth on Schedule 6.11.

 

Section 6.12.         Taxes. All material tax returns required to be filed by
ARCAF REIT, the Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all Taxes upon ARCAF REIT, the Borrower or any Subsidiary or
upon any of its Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except (a) such taxes, assessments,
fees and governmental charges, if any, as are being contested in good faith and
by appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided or (b) would not result in a Material Adverse Effect. Adequate
provisions in accordance with GAAP for material taxes on the books of ARCAF
REIT, the Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.

 

Section 6.13.         Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Guarantor of any Loan Document.

 

Section 6.14.         Affiliate Transactions. Except as permitted by Section
8.14 hereof, none of ARCAF REIT, the Borrower or any Subsidiary is a party to
any contracts or agreements with any of its Affiliates on terms and conditions
which are less favorable to ARCAF REIT, the Borrower or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.

 

Section 6.15.         Investment Company. None of ARCAF REIT, the Borrower or
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.         ERISA. The Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the Borrower or any Subsidiary has
any material contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

 -52- 

 

 

Section 6.17.         Compliance with Laws. (a) ARCAF REIT, the Borrower and
itstheir Subsidiaries are in compliance with the requirements of all Legal
Requirements applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, zoning regulations and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

 

(b)          Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and AF REIT represents and warrants that:
(i) ARCAF REIT, the Borrower and itstheir Subsidiaries, and each of the Real
Properties, comply in all material respects with all applicable Environmental
Laws; (ii) ARCAF REIT, the Borrower and itstheir Subsidiaries have obtained all
governmental approvals required for their operations and each of the Real
Properties by any applicable Environmental Law; (iii) ARCAF REIT, the Borrower
and itstheir Subsidiaries have not, and the Borrower has no knowledge of any
other Person who has, caused any Release, threatened Release or disposal of any
Hazardous Material at, on, about, or off any of the Real Properties in any
material quantity and, to the knowledge of the Borrower, none of the Real
Properties are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
ARCAF REIT, the Borrower and itstheir Subsidiaries have no notice or knowledge
that the Real Properties contain or have contained any: (1) underground storage
tank or material amounts of asbestos containing building material, (2) landfills
or dumps, (3) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (4) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) ARCAF REIT,
the Borrower and itstheir Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Real Properties; (vi) ARCAF REIT, the Borrower and itstheir Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law; (vii)
ARCAF REIT, the Borrower and itstheir Subsidiaries are not subject to, have no
notice or knowledge of and are not required to give any notice of any
Environmental Claim involving ARCAF REIT, the Borrower or any Subsidiary or any
of the Real Properties, and there are no conditions or occurrences at any of the
Real Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Real
Properties; (viii) none of the Real Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Real Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Real Properties which pose an unreasonable risk to the environment or the
health or safety of Persons.

 

 -53- 

 

 

(c)          AF REIT, the Borrower and their Subsidiaries are in material
compliance with all Anti-Corruption Laws. AF REIT, the Borrower and their
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by AF REIT, the Borrower
and their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws.

 

Section 6.18.         OFAC. (a) ARCAF REIT and the Borrower are in compliance
with the requirements of all OFAC Sanctions Programs applicable to it, (b) each
Subsidiary is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) the Borrower has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding the Borrower, the Subsidiaries and other Affiliates of the
Borrower necessary for the Administrative Agent, the L/C Issuer, and the Lenders
to comply with all applicable OFAC Sanctions Programs, and (d) to the Borrower’s
knowledge, neither the Borrower nor any of the Subsidiaries or other Affiliates
of the Borrower is, as of the Closing Date, named on the current OFAC SDN
List.its Subsidiaries nor, to the knowledge of AF REIT, Borrower or any of the
Subsidiaries, any officer, director or Affiliate of AF REIT, Borrower or any of
their Subsidiaries, is a Person, that is, or is owned or controlled by Persons
that are, (i) the target of any OFAC Sanctions Programs or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of any OFAC Sanctions Programs.

 

Section 6.19.         Other Agreements. None of ARCAF REIT, the Borrower or any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default, if uncured,
would reasonably be expected to have a Material Adverse Effect.

 

Section 6.20.         Solvency. ARCAF REIT, the Borrower and itstheir
Subsidiaries, taken as a whole, are solvent, able to pay their debts as they
become due, and have sufficient capital to carry on their business as presently
conducted and all businesses (if any) which are currently contemplated to be
undertaken by them.

 

Section 6.21.         No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 6.22.         No Broker Fees. No broker’s or finder’s fee or commission
owing to any broker or finder engaged by the Borrower or any Subsidiary will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agrees that it will hold the Administrative Agent and the Lenders
harmless from, any such claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred by the Borrower in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.

 

 -54- 

 

 

Section 6.23.       Condition of Property; Casualties; Condemnation. Except to
the extent that the same would not reasonably be expected to result in a
Material Adverse Effect, each Real Property, (a) is in good repair, working
order and condition, normal wear and tear excepted, (b) is free of structural
defects, (c) is not subject to material deferred maintenance, (d) has and will
have all building systems contained therein in good repair, working order and
condition, normal wear and tear excepted and (e) is not located in a flood plain
or flood hazard area, or if located in a flood plain or flood hazard area is
covered by full replacement cost flood insurance. For the avoidance of doubt, in
no event shall the representations contained in the foregoing clause (a) through
(d) be deemed to be applicable to any Property owned by a Tenant. None of the
Real Properties is currently materially adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy which is
not in the process of being repaired. No condemnation or other like proceedings
that has had, or would reasonably be expected to result in, a Material Adverse
Effect, is pending, served or, to the knowledge of the Borrower, threatened
against any Real Property. Promptly after the request of the Administrative
Agent, the Borrower shall deliver a current property condition report, in form
and substance reasonably acceptable to Administrative Agent from an independent
engineering or architectural firm reasonably acceptable to Administrative Agent,
with respect to any Unencumbered Pool Property specified by Administrative Agent
that, in the reasonable determination of the Administrative Agent, has a
maintenance or structural issue that would materially and adversely affect the
value or use of such Eligible Property.

 

Section 6.24.      Legal Requirements and Zoning. Except as disclosed in the
zoning reports furnished to Administrative Agent, to the Borrower’s knowledge
and except where the failure of any of the following to be true and correct
would not have a Material Adverse Effect, the use and operation of each Real
Property constitutes a legal use (including legally nonconforming use) under
applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
approvals, restrictions of record or any material agreement affecting any such
Real Property (or any portion thereof).

 

Section 6.25.       REIT Status. ARCAF REIT (a) is a REIT, (b) has not revoked
its election to be a REIT, and (c) for its current “tax year” as defined in the
Code is and for all prior tax years subsequent to its election to be a REIT has
been entitled to a dividends paid deduction which meets the requirements of
Section 857 of the Code.

 

Section 6.26.       Internal Controls. To the best knowledge of ARCAF REIT and
the Borrower, no Internal Control Event exists or has occurred since the most
recently delivered audited financial statements hereunder pursuant to Section
7.2(j) or Section 8.5(a), that has resulted in, or could reasonably be expected
to result in, a misstatement in any material respect, in any financial
information delivered, or to be delivered to the Administrative Agent or the
Lenders, for or relating to (i) any covenant compliance calculations provided
hereunder or (ii) the assets, liabilities, financial condition or results of
operations of ARCAF REIT, the Borrower and itstheir Subsidiaries on a
consolidated basis that has not been (x) disclosed to the Administrative Agent,
who in turn discloses such material weaknesses to the Lenders, and (y) remedied
or otherwise diligently addressed (or is in the process of being diligently
addressed) by the Borrower in accordance with recommendations made by the
Borrower’s auditors in consultation with the Borrower.

 

 -55- 

 

 

Section 7.           Conditions Precedent.

 

Section 7.1.          All Credit Events. At the time of each Credit Event:

 

(a)          each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects (where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as of said time, except to the extent the same
expressly relate to an earlier date, in which case the same shall be true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of such earlier date;

 

(b)          no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event and, after giving
effect to such extension of credit, the Revolving Credit Availability, as then
determined and computed, shall be no less than $0;

 

(c)          in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 1.6 hereof, and the L/C Issuer shall
have received (i) in the case of the issuance of any Letter of Credit, a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1 hereof, and (ii) in the case of an extension or increase in
the amount of a Letter of Credit, a written request therefor, in a form
reasonably acceptable to the L/C Issuer, together with any fees called for by
Section 2.1 hereof;

 

(d)          no Internal Control Event shall have occurred and remain
outstanding; and

 

(e)          such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (d), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Revolving Credit, in the sole discretion
of the Lenders, notwithstanding the failure of the Borrower to satisfy one or
more of the conditions set forth above and any such advances so made shall not
be deemed a waiver of any Default or Event of Default or other condition set
forth above that may then exist.

 

Section 7.2.          Initial Credit Event. Before or concurrently with the
initial Credit Event:

 

(a)          the Administrative Agent shall have received this Agreement duly
executed by the Borrower, each Guarantor, and the Lenders;

 

(b)          if requested by any Lender, the Administrative Agent shall have
received, a Note payable to such Lender and duly executed Note of the Borrower
dated the Closing Date and otherwise in compliance with the provisions of
Section 1.10 hereof;

 -56- 

 

  

(c)          the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;

 

(d)          the Administrative Agent shall have received copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by an authorized officer of ARC REIT (on behalf of itself and in
its capacity as a direct or indirect owner of the Borrower and each other
Guarantor);

 

(e)          the Administrative Agent shall have received copies of resolutions
authorizing the execution, delivery and performance by the Borrower and each
Guarantor of this Agreement and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Guarantor’s behalf, all certified in each
instance by an authorized officer of ARC REIT (on behalf of itself and in its
capacity as a direct or indirect owner of the Borrower and each other
Guarantor);

 

(f)          the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than thirty (30) days prior to the Closing Date) from the office of the
secretary of the state (or similar office) of its incorporation or organization
and of each state in which an Initial Unencumbered Pool Property is located
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that the failure to
do so would not have a Material Adverse Effect;

 

(g)          the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;

 

(h)          the Administrative Agent shall have received the initial fees
called for by Section 2.1 hereof;

 

(i)          the capital and organizational structure of ARC REIT, the Borrower
and its Subsidiaries shall be reasonably satisfactory to the Administrative
Agent;

 

(j)          the Administrative Agent shall have received (i) a copy of the
audited consolidated balance sheet of ARC REIT and its Subsidiaries for the
Fiscal Year ended December 31, 2013 and the consolidated statements of income,
retained earnings, and cash flows of ARC REIT, the Borrower and its Subsidiaries
for such Fiscal Year, and accompanying notes thereto, each in reasonable detail
showing in comparative form the figures for the previous Fiscal Year, (ii) a
copy of the unaudited interim consolidated balance sheet of ARC REIT and its
Subsidiaries for the Fiscal Quarter ended September 30, 2014, and the related
consolidated statements of income, retained earnings and cash flows of ARC REIT
and its Subsidiaries for such Fiscal Quarter, (iii) a copy of the ARC REIT’s
projections for the following three Fiscal Years including consolidated
projections of revenues, expenses and balance sheet on a quarter-by-quarter
basis, with such projections in reasonable detail prepared by the Borrower
(which shall include a summary of all significant assumptions made in preparing
such projections), and (iv) an Available Amount Certificate showing the
computation of the Available Amount with the inclusion of the Initial
Unencumbered Pool Properties, each in form and substance reasonably acceptable
to the Administrative Agent;

 

 -57- 

 

  

(k)          since December 31, 2013, no material adverse change in the
business, financial condition, operations, performance or properties of the
Borrower or the Guarantors, taken as a whole, shall have occurred;

 

(l)          the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against the Borrower and each Guarantor
evidencing the absence of Liens on its Property except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof;

 

(m)          the Administrative Agent shall have received a written opinion of
counsel to the Borrower and each Guarantor, in form and substance reasonably
acceptable to the Administrative Agent;

 

(n)          the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for the Borrower and each Guarantor; and the
Administrative Agent and the Borrower shall have received the Internal Revenue
Service Forms and any applicable attachments required by Section 12.1(g);

 

(o)          the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request; and

 

(p)          the Administrative Agent and any Lender shall have received any
information or materials reasonably required by the Administrative Agent or such
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable “know
your customer” or similar rules and regulations.

 

Section 7.3.          Eligible Property Additions and Deletions of Unencumbered
Pool Properties. (a) As of the Second Amendment Closing Date, the Borrower
represents and warrants to the Lenders and the Administrative Agent that the
InitialSecond Amendment Unencumbered Pool Properties qualify as Eligible
Properties and that the information provided on Schedule 1.11.3 is true and
correct. [As amended by First Amendment.]

 

(b)          Upon not less than ten (10) Business Days prior written notice from
the Borrower to the Administrative Agent, the Borrower may, from time to time,
request that a Real Property be added (subject to the other requirements for a
Real Property qualifying as an Eligible Property) as an Unencumbered Pool
Property, and such Real Property shall be added as an Unencumbered Pool Property
upon Administrative Agent’s satisfaction that the following conditions have been
met (collectively, the “Eligibility Conditions”):

 

 -58- 

 

  

(1)         the Administrative Agent shall have received a certificate
evidencing compliance with the Unencumbered Pool Requirements on a pro forma
basis;

 

(2)         if the Subsidiary owning such Real Property is not a Guarantor
(each, a “New Guarantor”) the Administrative Agent shall have received a duly
executed Additional Guarantor Supplement from such New Guarantor, together with
the following:

 

(A)         the Administrative Agent shall have received copies of such New
Guarantor’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;

 

(B)         the Administrative Agent shall have received copies of resolutions
of such New Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby, together with specimen signatures of the persons authorized to execute
such documents on such New Guarantor’s behalf, all certified in each instance by
its Secretary or Assistant Secretary or other Authorized Representative;

 

(C)         the Administrative Agent shall have received copies of the
certificates of good standing for such New Guarantor from the office of the
secretary of the state (or similar office) of its incorporation or organization
and of each state in which an Unencumbered Pool Property is located; and

 

(D)         the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for such New Guarantor;

 

(3)         the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against any such New Guarantor and such
Real Property evidencing the absence of Liens, except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof.

 

(c)          In the event that any Unencumbered Pool Property shall at any time
cease to constitute an Eligible Property, (i) the Borrower shall, as soon as
reasonably possible after obtaining knowledge thereof, notify the Administrative
Agent in writing of the same and (ii) such Real Property shall automatically
cease to constitute an Unencumbered Pool Property from the date that the same
ceased to constitute an Eligible Property until such time as the same again
qualifies as an Eligible Property and is added by the Borrower as an
Unencumbered Pool Property in accordance with the preceding paragraph.
Similarly, in the event that, at any time, the Unencumbered Pool Requirements
shall be violated, (A) the Borrower shall, as soon as reasonably possible after
obtaining knowledge thereof, notify the Administrative Agent in writing of the
same, which written notice shall include a designation by the Borrower of any
Real Property or Real Properties to be deleted as Unencumbered Pool Properties
in order to restore compliance with the Unencumbered Pool Requirements, and (B)
each such Real Property shall automatically cease to constitute an Unencumbered
Pool Property from the date of such written notice until such time as the same
is added by the Borrower as an Unencumbered Pool Property in accordance with the
preceding paragraph (provided that the addition of the same at such time does
not result in a violation of the Unencumbered Pool Requirements). [As amended by
First Amendment.]

 -59- 

 

  

(d)          Upon not less than three (3) Business Days prior written notice
from Borrower to the Administrative Agent, the Borrower may, from time to time,
designate that a Real Property be deleted as an Unencumbered Pool Property;
provided, however, that the Borrower shall not be permitted to designate that a
Real Property be deleted as an Unencumbered Pool Property without the consent of
the Required Lenders in their sole discretion if (i) such deletion would result
in fewer than twentyfifteen (2015) Unencumbered Pool Properties, or (ii) such
deletion would reduce the Unencumbered Pool Value below $350,000,000. Such
notice shall be accompanied by an Available Amount Certificate setting forth the
components of the Available Amount as of the deletion of the designated Real
Property as an Unencumbered Pool Property, and Borrower’s certification in such
detail as reasonably required by the Administrative Agent that no Default or
Event of Default is then continuing (including after taking into account the
deletion of such Unencumbered Pool Property) and that such deletion shall not
cause the other Unencumbered Pool Properties to violate the Unencumbered Pool
Requirements. Upon the deletion of a Real Property as an Unencumbered Pool
Property (whether automatically or as a result of an election by the Borrower,
as described above), the Guarantor which owned such Real Property, but that does
not otherwise own any other Unencumbered Pool Property, shall, upon the
Borrower’s written request, be released from its obligations under this
Agreement or, if applicable, its separate Guaranty and any other Loan Documents
pursuant to lien releases and other documentation reasonably acceptable to the
Borrower and the Administrative Agent. [As amended by First Amendment.]

 

Section 8.           Covenants.

 

The Borrower and each Guarantor agrees that, so long as any credit is available
to or in use by the Borrower hereunder, except to the extent compliance in any
case or cases is cured or waived in writing pursuant to the terms of Section
12.13 hereof:

 

Section 8.1.          Maintenance of Existence. The Borrower shall, and shall
cause each Guarantor to, preserve and maintain its existence, except as
otherwise provided in Section 8.10(c) and Section 8.10(d) hereof. The Borrower
shall, and shall cause each Guarantor to, preserve and keep in force and effect
all licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

 -60- 

 

  

Section 8.2.         Maintenance of Properties. The Borrower shall, and shall
cause each Guarantor to, maintain, preserve, and keep all of its Property in
working condition and order (ordinary wear and tear and damage by casualty
excepted), and the Borrower and each Guarantor shall, from time to time, make
all necessary repairs, renewals, replacements, additions, and betterments to its
Property so that such Property shall at all times be fully preserved and
maintained, except (i) to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person and (ii) where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower shall not, and shall not permit any
Guarantor to, amend, modify or terminate any material contract or agreement to
which it is a party if such amendment, modification or termination or waiver
would reasonably be expected to cause a Material Adverse Effect.

 

Section 8.3.         Taxes and Assessments. The Borrower and each Guarantor
shall, or shall cause its Tenants to, duly pay and discharge all material Taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves established in accordance with GAAP are provided therefor.

 

Section 8.4.          Insurance. The Borrower shall insure and keep insured, and
shall cause ACRAF REIT and each Subsidiary to insure and keep insured, with
financially sound and reputable insurance companies all insurable Property owned
by it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Borrower shall insure, and shall cause ARCAF REIT and
each Subsidiary to insure, such other hazards and risks (including, without
limitation, business interruption, employers’ and public liability risks) with
financially sound and reputable insurance companies as and to the extent usually
insured by Persons similarly situated and conducting similar businesses. The
Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section 8.4.

 

Section 8.5.          Financial Reports. The Borrower shall, and shall cause
ARCAF REIT and each Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, each Lender,
the L/C Issuer and each of their duly authorized representatives such
information respecting the business and financial condition of ARCAF REIT, the
Borrower and each Subsidiary as the Administrative Agent or such Lender may
reasonably request; and without any request, shall furnish to the Administrative
Agent for distribution to the Lenders and L/C Issuer:

 

(a)          as soon as available, and in any event no later than ninety (90)
days after the last day of each Fiscal Year of the Borrower, a copy of the
audited consolidated balance sheet of ARCAF REIT and its Subsidiaries as of the
last day of the Fiscal Year then ended and the consolidated statements of
income, retained earnings, and cash flows of ARCAF REIT and its Subsidiaries for
the Fiscal Year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous Fiscal Year,
accompanied by an unqualified opinion of Grant Thornton LLP or any other
independent public accountants of recognized national standing, selected by the
Borrower and Agent (if not Grant Thornton LLP or any of the “Big Four”)
reasonably satisfactory to the Administrative, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of ARCAF REIT and its Subsidiaries as of the close of such
Fiscal Year and the results of their operations and cash flows for the Fiscal
Year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards;

 -61- 

 

  

(b)          within the period provided in subsection (a) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof; provided, however, that such statement
shall not be required if the Borrower is not able to obtain such statement using
commercially reasonable efforts;

 

(c)          as soon as available, and in any event no later than forty-five
(45) days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower (commencing with the Fiscal Quarter ending on
September 30, 2014March 31, 2017), a copy of the consolidated balance sheet of
ARCAF REIT, the Borrower and its Subsidiaries as of the last day of such Fiscal
Quarter and the consolidated statements of income, retained earnings, and cash
flows of ARCAF REIT and its Subsidiaries for the Fiscal Quarter and for the
Fiscal Year-to-date period then ended, each in reasonable detail showing, in
comparative form, the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent;

 

(d)          as soon as available, and in any event within (i) forty-five (45)
days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year (commencing with the Fiscal Quarter ending on September 30,
2014March 31, 2017) and (ii) ninety (90) days after the last day of the last
Fiscal Quarter of each Fiscal Year, an Available Amount Certificate showing the
computation of the Available Amount in reasonable detail as of the close of
business on the last day of such Fiscal Quarter, prepared by the Borrower and
certified to by its chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent;

 

(e)          with each of the financial statements delivered pursuant to
subsections (a) and (c) above, a compliance certificate (“Compliance
Certificate”) in the form attached hereto as Exhibit E signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower or another officer of the Borrower reasonably acceptable to the
Administrative Agent to the effect that to such officer’s knowledge and belief
no Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken or being taken by ARCAF REIT, the Borrower
or any Subsidiary to remedy the same. Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof;

 -62- 

 

  

(f)          promptly after request by the Administrative Agent, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of ARCAF REIT’s, the Borrower’s or any
Subsidiary’s operations and financial affairs given to it by its independent
public accountants and submitted to the board of directors (or similar governing
body) of the Borrower;

 

(g)          promptly after the sending or filing thereof, copies of each
financial statement, report, or proxy statement sent by ARCAF REIT or any
Subsidiary to its stockholders or other equity holders;

 

(h)          promptly after receipt thereof, if any, a copy of each audit made
by any regulatory agency of the books and records of ARCAF REIT, the Borrower or
any Subsidiary or of notice of any material noncompliance with any applicable
Legal Requirements relating to ARCAF REIT, the Borrower or any Subsidiary, or
its business;

 

(i)          as soon as available, and in any event within sixty (60) days after
the end of each Fiscal Year of the Borrower, a copy of the Borrower’s
projections for the following year including consolidated projections of
revenues, expenses and balance sheet on a quarter-by-quarter basis, with such
projections in reasonable detail prepared by the Borrower and in form
satisfactory to the Administrative Agent (which shall include a summary of all
significant assumptions made in preparing such projections);

 

(j)          notice of any Change of Control;

 

(k)          promptly after any Responsible Officer of the Borrower obtaining
knowledge thereof, written notice of (i) any threatened (in writing) or pending
litigation or governmental or arbitration proceeding or labor controversy
against ARCAF REIT, the Borrower or any Subsidiary or any of their Property
which would reasonably be expected to have a Material Adverse Effect, (ii) the
occurrence of any other matter which would reasonably be expected to have a
Material Adverse Effect or (iii) the occurrence of any Default or Event of
Default;

 

(l)          with each of the financial statements delivered pursuant to
subsections (a) and (c) above, if there have been any changes to the
organizational list of ARCAF REIT, the Borrower and the Subsidiaries during the
most recently ended Fiscal Quarter, a revised organizational list, together with
a summary of the changes; and

 

(m)          promptly after the request the Administrative Agent or the Required
Lenders, any other information or report reasonably requested by such Person(s).

 

 -63- 

 

  

Section 8.6.          Inspection. The Borrower shall, and shall cause ARCAF REIT
and each Subsidiary to, permit each of the Arrangers (or any of their
affiliates), coordinating through the Administrative Agent, and each of their
duly authorized representatives and agents, during normal business hours, to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records
(which shall be subject to the confidentiality requirements of Section 12.25
hereof), and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers, employees and independent public
accountants (and by this provision the Borrower hereby authorizes such
accountants to discuss with either of the Arrangers (or any of their affiliates)
the finances and affairs of ARCAF REIT, the Borrower and itstheir Subsidiaries)
at such reasonable times as the Administrative Agent may designate, with
reasonable prior notice to the Borrower and no more often than once in any
period of twelve (12) consecutive months unless an Event of Default has occurred
and is continuing. The Administrative Agent shall use reasonable efforts to
coordinate inspections undertaken in accordance with this Section 8.6 to (i)
minimize the administrative burden of such inspections on ARCAF REIT, the
Borrower and their Subsidiaries, (ii) minimize the interference with the
business of ARCAF REIT, the Borrower and their Subsidiaries and (iii) not
disturb the occupancy of any Real Property by any Tenant.

 

Section 8.7.          Liens. The Borrower shall not, nor shall it permit any
Guarantor to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person, other than Permitted Liens.

 

Section 8.8.          Investments, Acquisitions, Loans and Advances. The
Borrower shall not, nor shall it permit ARCAF REIT or any Subsidiary to (i)
directly or indirectly, make, retain or have outstanding any investments
(whether through the purchase of stock or obligations or otherwise) in any
Person, real property or improvements on real property, or any loans, advances,
lines of credit, mortgage loans or other financings (including pursuant to
sale/leaseback transactions) to any other Person, or (ii) acquire any real
property, improvements on real property or all or any substantial part of the
assets or business of any other Person or division thereof; provided, however,
that the foregoing shall not apply to nor operate to prevent, with respect to
ARCAF REIT, the Borrower or any Subsidiary, any of the following:

 

(a)          investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one (1) year of the date of issuance
thereof;

 

(b)          investments in commercial paper with a Rating of at least P-1 by
Moody’s and at least A-1 by S&P maturing within one (1) year of the date of
issuance thereof;

 

(c)          investments in demand or time deposits, certificates of deposit or
bankers acceptances of any Lender or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
(1) year or less;

 

(d)          investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

 -64- 

 

  

(e)          investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

(f)          ARCAF REIT’s investment in the Borrower or MergerCo, the Borrower’s
investments from time to time in its Subsidiaries, and investments made from
time to time by a Subsidiary in one or more of its Subsidiaries;

 

(g)          intercompany advances made from time to time among the Borrower and
its Subsidiaries in the ordinary course of business to finance working capital
needs;

 

(h)          investments from time to time in individual Real Properties
(including Eligible Properties) or in entities which own such individual Real
Properties (including Eligible Properties), provided that such investment does
not cause a breach of the financial covenants set forth in Section 8.20 hereof
or clauses (i), (j) or (k) below;

 

(i)          cash investments in joint ventures in an amount not to exceed in
the aggregate at any one time outstanding 20% of the Total Asset Value at such
time;

 

(j)          investments in Assets Under Development in an amount not to exceed
in the aggregate at any one time outstanding 10% of the Total Asset Value at
such time;

 

(k)          investments in Land Assets in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value at such time;

 

(l)           investments in deposit account and securities accounts opened in
the ordinary course of business and in compliance with the terms of this
Agreement;

 

(m)          investments pursuant to Hedging Agreements that are not otherwise
prohibited by the terms of this Agreement;

 

(n)          investments existing on the date hereof and set forth on Schedule
8.8;

 

(o)          advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(p)          investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(q)          investments in mortgages and mezzanine loans not at any time to
exceed ten percent (10.0%)10% of Total Asset Value at such time;

 

 -65- 

 

  

(r)          investments by ARCAF REIT for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any equity interests of ARCAF REIT or the Borrower
now or hereafter outstanding to the extent permitted in Section 8.24 below;

 

(s)          investments permitted under applicable law in the publicly-traded
equity interests of REITs or other real estate companies conducting business,
services or activities substantially similar or related to those engaged by
ARCAF REIT, the Borrower and itstheir Subsidiaries as of the date hereof not to
at any time exceed ten percent (10.0%)10% of Total Asset Value; and

 

(t)          investments not otherwise permitted under this Section 8.8 in an
aggregate amount not to exceed $3,000,000.3,000,000; and

 

(u)          investments in the form of mergers or consolidations permitted
under Section 8.9.

 

Investments of the type described in clauses (i), (j), (k), (q), (s) and (t)
immediately preceding shall, at no time, exceed in the aggregate at any one
time, 35% of the Total Asset Value at such time. In determining the amount of
investments, acquisitions, loans, and advances permitted under this Section,
investments and acquisitions shall always be taken at the book value (as defined
in GAAP) thereof, and loans and advances shall be taken at the principal amount
thereof then remaining unpaid.

 

Section 8.9.          Mergers, Consolidations and Sales. Except with respect to
an acquisition of an Eligible Property or otherwise with the prior written
consent of the Required Lenders (which shall not be unreasonably withheld,
conditioned or delayed), the Borrower shall not, nor shall it permit ARCAF REIT
or any Subsidiary to, be a party to any merger or consolidation (other than the
Merger), or sell, transfer, lease or otherwise dispose of all or any part of its
Property, including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, so long as no Default or
Event of Default is then continuing, this Section shall not apply to nor operate
to prevent:

 

(a)          the sale, transfer, lease or other disposition of Property of the
Borrower or any of itsthe Subsidiaries to one another in the ordinary course of
its business;

 

(b)          (i) the merger of any Subsidiary with and into the Borrower or any
other Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the entity surviving the merger, and (ii) the merger
of MergerSub with and into the Borrower or any other Guarantor; provided that
the Borrower or such other Guarantor, as the case may be, is the entity
surviving the merger;

 

(c)          the sale, transfer or other disposition of any tangible personal
property in the ordinary course of business;

 -66- 

 

  

(d)          Leases of portions of any Real Property to Tenants;

 

(e)          any sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) that is not otherwise expressly permitted by the
foregoing clauses and for net consideration that is not more than twenty percent
(20%) of the Total Asset Value on the last day of the Fiscal Quarter immediately
preceding such sale, transfer, lease or other disposition;

 

(f)          any merger if it results in the simultaneous payoff in immediately
available funds of the Obligations;

 

(g)          mergemerger or consolidateconsolidation, directly or indirectly,
with any other Person so long as (i) ARCAF REIT, the Borrower and the
Guarantors, as applicable, shall be the survivor thereof; (ii) the Borrower
shall have given the Administrative Agent and the Lenders at least 30 days’
prior written notice of such consolidation or merger; (iii) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default has occurred or would result therefrom; (iv) at the time the
Borrower gives notice pursuant to clause (ii) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis based on
information then available to the Borrower, evidencing the continued compliance
by ARCAF REIT, the Borrower and the Subsidiaries with the terms and conditions
of this Agreement and the other Loan Documents, including, without limitation,
the financial covenants contained in Section 8.20, after giving effect to such
consolidation or merger and (v) the Borrower obtains the prior written consent
in writing of the Required Lenders in their sole discretion;

 

(h)          AF REIT and the Borrower may issue or sell equity interests;
provided that AF REIT and the Borrower, as the case may be, shall remain in
compliance with the definition of Change of Control; and

 

(i)          to the extent constituting an Investmentinvestment of the type
covered thereunder, transactions expressly permitted under Section 8.8.

 

Section 8.10.       Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of any
of the Borrower’s Subsidiaries that are Guarantors to any Person that is not a
wholly-owned direct or indirect subsidiary of the Borrower; provided, however,
that the foregoing shall not operate to prevent (a) Liens on the capital stock
or other equity interests of Guarantors granted to the Administrative Agent, (b)
the issuance, sale and transfer to any Person of any shares of capital stock of
a Guarantor solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Guarantor, and (c) the
Merger, or any transaction permitted by Section 8.9(b) above and (d) the
liquidation or dissolution of MergerSub.

 

 -67- 

 

  

Section 8.11.       ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause ARCAF REIT and each Subsidiary to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in Section 4043 of ERISA) with respect to a Plan, (b) receipt
of any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by ARCAF REIT, the Borrower or any
Subsidiary of any material liability, fine or penalty, or any material increase
in the contingent liability of ARCAF REIT, the Borrower or any Subsidiary with
respect to any post-retirement Welfare Plan benefit. The Borrower shall not, and
shall not permit ARCAF REIT or any Subsidiary to, permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code or any of the respective regulations promulgated thereunder.

 

Section 8.12.       Compliance with Laws. (a) The Borrower shall, and shall
cause ARCAF REIT and each Subsidiary to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non-compliance, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(b)          The Borrower shall, and shall cause ARCAF REIT and each Subsidiary
to, at all times, do the following to the extent the failure to do so,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Real Properties in compliance in all material respects with, all
applicable Environmental Laws; (ii) use commercially reasonable efforts to
require that each Tenant of any of the Real Properties or any part thereof
comply in all material respects with all applicable Environmental Laws; (iii)
obtain and maintain in full force and effect all material governmental approvals
required by any applicable Environmental Law for operations at each of the Real
Properties; (iv) cure any material violation of applicable Environmental Laws by
it or at any of the Real Properties; (v) not allow the presence or operation at
any of the Real Properties of any (1) landfill or dump or (2) hazardous waste
management facility or solid waste disposal facility as defined pursuant to RCRA
or any comparable state law (other than any private sewage treatment plant
maintained at any Real Property in compliance with Environmental Laws); (vi) not
manufacture, use, generate, transport, treat, store, release, dispose or handle
any Hazardous Material at any of the Properties except in the ordinary course of
its business and in compliance with Environmental Laws; (vii) within ten (10)
Business Days after receipt of written notice of the same in connection with
ARCAF REIT, the Borrower, any Subsidiary or any of the Real Properties, notify
the Administrative Agent in writing of, and provide any reasonably requested
documents with respect to, any of the following: (1) any material liability for
response or corrective action, natural resource damage or other harm pursuant to
CERCLA, RCRA or any comparable state law; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material Release,
threatened Release or disposal of a Hazardous Material; (4) any restriction on
the ownership, occupancy, use or transferability arising pursuant to any (x)
Release, threatened Release or disposal of a Hazardous Material or (y)
Environmental Law; or (5) any environmental, natural resource, health or safety
condition which would reasonably be expected to have a Material Adverse Effect;
(viii) conduct, at its expense, any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
disposal of a Hazardous Material as required to be performed by any applicable
Environmental Law, (ix) abide by and observe any restrictions on the use of the
Real Properties imposed by any Governmental Authority as set forth in a deed or
other instrument affecting ARCAF REIT’s, the Borrower’s or any Subsidiary’s
interest therein; (x) promptly provide or otherwise make available to the
Administrative Agent any reasonably requested environmental record concerning
the Real Properties which ARCAF REIT, the Borrower or any Subsidiary possesses
or can reasonably obtain; and (xi) perform, satisfy, and implement any operation
or maintenance actions required by any Governmental Authority or Environmental
Law or included in any no further action letter or covenant not to sue issued by
any Governmental Authority under any Environmental Law. The Administrative Agent
shall give prompt notice to each Lender of any notice from the Borrower received
pursuant to this Section 8.12(b).

 

 -68- 

 

  

Section 8.13.       Compliance with OFAC Sanctions Programs and Anti-Corruption
Laws. (a) ARCAF REIT shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to ARCAF REIT and shall cause the Borrower and
each of itsthe Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Person.

 

(b)          The Borrower shall provide the Administrative Agent, the L/C
Issuer, and the Lenders any information regarding ARCAF REIT, the Borrower,
itstheir Subsidiaries and each of their other Affiliates necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs; subject, however, in the case of Affiliates
(other than the Subsidiaries), to the Borrower’s ability to provide information
applicable to them.

 

(c)          If the Borrower obtains actual knowledge or receives any written
notice that ARCAF REIT, the Borrower, any Subsidiary or any otherofficer,
director or Affiliate of the Borrower is named on the then current OFAC SDN
Listthereof or that any Person that owns or controls any such Person is the
target of any OFAC Sanctions Programs or is located, organized or resident in a
country or territory that is, or whose government is, the subject of any OFAC
Sanctions Programs (such occurrence, an “OFAC Event”), the Borrower shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuer,
and the Lenders of such OFAC Event, and (ii) comply with all applicable Legal
Requirements with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN Listtarget person is located within the jurisdiction of
the United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Administrative Agent, the L/C
Issuer, and the Lenders taking any and all steps the Administrative Agent, the
L/C Issuer, or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all applicable Legal Requirements with respect
to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

(d)          AF REIT shall not, nor shall it permit the Borrower or any
Subsidiary to, directly or, to any Loan Party’s knowledge, indirectly, use the
proceeds of the Facilities, or lend, contribute or otherwise make available such
proceeds to any other Person, to fund any activities or business of or with any
Person or in any country or territory, that, at the time of such funding, is, or
whose government is, the subject of any OFAC Sanctions Programs, except to the
extent permissible for a Person required to comply with any OFAC Sanctions
Programs.

 

 -69- 

 



 

(e)          AF REIT shall not, nor shall it permit the Borrower or any
Subsidiary to, violate any Anti-Corruption Law in any material respect.

 

(f)          AF REIT shall, and shall cause the Borrower and each of its
Subsidiaries to, maintain in effect policies and procedures designed to ensure
compliance in all material respects by AF REIT, the Borrower and each of their
Subsidiaries, and their respective directors, officers, employees, and agents
with applicable Anti-Corruption Laws.

 

Section 8.14.       Burdensome Contracts With Affiliates. The BorrowerAF REIT
shall not, nor shall it permit ARC REITthe Borrower or any Subsidiary to, enter
into any contract, agreement or business arrangement with any of its Affiliates
on terms and conditions which are less favorable to ARCAF REIT, the Borrower or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other, other than any such contract, agreement or business agreement entered
into in connection with the Merger that has been distributed publicly (e.g.,
made accessible through the Security and Exchange Commission’s EDGAR system)
prior to the Second Amendment Closing Date.

 

Section 8.15.      No Changes in Fiscal Year. The Fiscal Year of ARCAF REIT and
its Subsidiaries ends on December 31 of each year; and the Borrower shall not,
nor shall it permit ARCAF REIT or any Subsidiary to, change its Fiscal Year from
its present basis.

 

Section 8.16.       Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Guarantor, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4.2 hereof.

 

Section 8.17.       Change in the Nature of Business. The Borrower shall not,
nor shall it permit ARCAF REIT or any Subsidiary to, engage in any business or
activity if, as a result thereof, the general nature of the business of ARCAF
REIT or any Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Second Amendment Closing Date,
provided that nothing herein shall be deemed to prohibit or restrict the
Borrower or any Subsidiary from engaging in any business which is reasonably
related to the core business engaged in by it on the Second Amendment Closing
Date.

 

Section 8.18.       Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

Section 8.19.       No Restrictions. Except as provided herein, the Borrower
shall not, nor shall it permit any Guarantor to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Guarantor to: (a) pay dividends or make any other distribution on any capital
stock or other equity interests owned by ARCAF REIT, the Borrower or any other
Subsidiary, (b) pay any indebtedness owed to ARCAF REIT, the Borrower or any
other Subsidiary, or (c) guarantee the Obligations, Hedging Liability, and Bank
Product Obligations and/or grant Liens on its assets to the Administrative
Agent.

 

 -70- 

 

  

Section 8.20.        Financial Covenants.

 

(a)          Maximum Consolidated Leverage Ratio. As of the last day of each
Fiscal Quarter of the Borrower commencing with the Fiscal Quarter ending
September 30, 2014,March 31, 2017, the Borrower shall not permit the
Consolidated Leverage Ratio to be greater than 0.60 to 1.00.

 

(b)          Minimum Fixed Charge Coverage Ratio. As of the last day of each
Fiscal Quarter of the Borrower commencing with the Fiscal Quarter ending
September 30, 2014,March 31, 2017, the Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.65 to 1.00.

 

(c)          Maximum Other Recourse Debt to Total Asset Value Ratio. The
Borrower shall not, as of the last day of each Fiscal Quarter of the Borrower
commencing with the Fiscal Quarter ending September 30, 2014,March 31, 2017,
permit ratio of (i) Other Recourse Debt as of the last day of such Fiscal
Quarter to (ii) Total Asset Value as of such date to be greater than 0.10 to
1.00.

 

(d)          Maintenance of Net Worth. ARCAF REIT shall, as of the last day of
each Fiscal Quarter commencing with the Fiscal Quarter ending September 30,
2014,March 31, 2017, maintain a Net Worth of not less than the sum of (a)
$600,000,0001,605,226,000 plus (b) 80% of the aggregate net cash proceeds
received by ARCAF REIT or any of its Subsidiaries after September 30, 2014March
31, 2017 in connection with any offering of Stock or Stock Equivalents.

 

(e)          Maximum Consolidated Secured Leverage Ratio. As of the last day of
each Fiscal Quarter of the Borrower commencing with the Fiscal Quarter ending
September 30, 2014,March 31, 2017, the Borrower shall not permit the
Consolidated Secured Leverage Ratio to be greater than 0.400.45 to 1.00.

 

Section 8.21.       Unencumbered Pool Requirements. The Borrower shall cause the
Available Amount to at all times comply with the Unencumbered Pool Requirements;
provided that if the requirements of the definition of Unencumbered Pool
Requirements are not met at any time, then within five (5) Business Days of such
failure either (i) the Borrower shall have cured such failure or (ii) the
Borrower shall have delivered an updated Available Amount Certificate in form
and substance reasonably acceptable to the Administrative Agent evidencing the
reduction or removal of any applicable Eligible Property’s Unencumbered Pool
Value from the Available Amount to the extent necessary to cause such failure to
no longer exist.

 

Section 8.22.      Electronic Delivery of Certain Information. (a) Documents,
including financial reports to be delivered pursuant to Section 8.5 hereof,
required to be delivered pursuant to this Agreement may be delivered by
electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent) provided that the foregoing shall not apply to (i)
notices to any Lender (or the L/C Issuer) pursuant to Section 1. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient on a Business Day, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Chicago time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates required by Sections 8.5(d) and 8.5(e) to the Administrative Agent.
Except for the certificates required by Sections 8.5(d) and 8.5(e), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

 

 -71- 

 

  

(b)          Documents required to be delivered pursuant to Section 1 may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.23.       REIT Status. ARCAF REIT shall maintain its status as a REIT
and all of the representations and warranties set forth in Section 6.25 shall
remain true and correct at all times.

 

Section 8.24.       Restricted Payments. TheNeither the Borrower nor AF REIT
shall not, nor shall itthey permit any Subsidiary to, declare or make any
Restricted Payment; provided that:

 

(a)          (a)          With respect to each Fiscal Quarter of the Borrower
commencing with the Fiscal Quarter ended December 31, 2016, the Borrower may
declare or make cash distributions to ARC REIT (which shall distribute such
amounts to itsAF REIT, and the Borrower may declare or make cash distributions
to its other equity holders), in an aggregate amount (excluding cash
distributions reinvested in the Borrower through the Borrower’s dividend
reinvestment plan) not to exceed the greater of (i) (A) one hundred-fifteen
twenty percent (115120.0%) of ARC REIT’s MFFO for the Fiscal Quarter ending
September 30, 2014; (B) one hundred-fifteen percent (115%) of ARC REIT’s MFFO
for the Fiscal Quarter ending December 31, 2014; (C) one hundred-ten percent
(110%) of ARC REIT’s MFFO for the Fiscal Quarter ending March 31, 2015; and (D)
ninety-five percent (95%) of ARC REIT’s MFFO for each Fiscal Quarter ending
thereafter; orAF REIT’s MFFO for the period of twelve consecutive fiscal months
ending on the last day of such Fiscal Quarter, and (ii) the amount necessary for
ARCAF REIT to be able to make distributions required to maintain its status as a
REIT; provided that (x) during the continuance of an Event of Default,
Restricted Payments made pursuant to this clause (a) shall not exceed the
amounts described in clause (ii), and (y) following a Bankruptcy Event with
respect to the Borrower or the acceleration of the Obligations, the Borrower
shall not make any cash distributions; provided, further, that to the extent the
Borrower was permitted to declare or make a cash distribution to AF REIT
pursuant to this clause (a), AF REIT shall be permitted to distribute such
amounts to its equity holders;

 

(b)          any Subsidiary may make Restricted Payments, directly or
indirectly, to the Borrower or any other Subsidiary that is a Guarantor;

 

 -72- 

 

  

(c)          any of ARCAF REIT, the Borrower or any Subsidiary may declare and
make dividend payments or other distributions payable solely in the common
equity interests or other equity interests of such entity including (i)
“cashless exercises” of options granted under any share option plan adopted by
the Borrower, (ii) distributions of rights or equity securities under any rights
plan adopted by the Borrower and (iii) distributions (or effect stock splits or
reverse stock splits) with respect to its equity interests payable solely in
additional shares of its equity interests;

 

(d)          AF REIT, the Borrower and each Subsidiary may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of the Borrower or any
Subsidiary; and

 

(e)           so long as no Change of Control results therefrom, AF REIT, the
Borrower and each Subsidiary may make Restricted Payments in connection with the
implementation of or pursuant to any retirement, health, stock option and other
benefit plans, bonus plans, performance based incentive plans, and other similar
forms of compensation for the benefit of the directors, officers and employees
of the ARCAF REIT, the Borrower and the Subsidiaries;

 

(f)          so long as no Change of Control results therefrom, the Borrower and
each Subsidiary may make dividends or distributions to a Subsidiary, the
Borrower, and ARC or AF REIT to allow ARCAF REIT to, and AF REIT may, make
payments in connection with share purchase programs, and the Borrower may make
corresponding dividends or distributions to its other equity holders, in each
case, to the extent not otherwise prohibited by the terms of this Agreement; and

 

(g)          AF REIT and the Borrower may exercise any redemption or conversion
rights with respect to the equity interests of AF REIT and the Borrower in
accordance with the terms of the governing documents setting out any such
rights; and

 

(h)          AF REIT, the Borrower and each Subsidiary may make Restricted
Payments in connection with the implementation of or pursuant to the Merger.

 

Section 9.          Events of Default and Remedies.

 

Section 9.1.          Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)          default in the payment when due of (i) all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement, including a mandatory prepayment required
by Section 1.8(b)), (ii) any Reimbursement Obligation (except in any case in
which a Loan has been made in the amount of the Reimbursement Obligations then
due and the proceeds thereof applied to pay such Reimbursement Obligations as
contemplated by Section 1.2(c)) (iii) any payment when due of any interest or
(iv) any fee or other Obligation payable hereunder or under any other Loan
Document, with such default in payment continuing for (A) in the case of the
foregoing clauses (ii) and (iii), three (3) Business Days after receipt of
written notice thereof from the Administrative Agent and (B) in the case of the
foregoing clause (iv), five (5) Business Days after receipt of written notice
thereof from the Administrative Agent;

 

 -73- 

 

  

(b)          default in the observance or performance of any covenant set forth
in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.18, 8.20, 8.21, 8.23 or 8.24
hereof;

 

(c)          default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within thirty (30)
days after the earlier of (i) the date on which such failure shall first become
known to any Responsible Officer of the Borrower and (ii) written notice thereof
is given to the Borrower by the Administrative Agent; provided, however, if such
a default is susceptible of cure but cannot reasonably be cured within such
thirty (30) day period and provided further that the Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for the
Borrower in the exercise of due diligence to cure such default, provided such
additional period shall not exceed sixty (60) days;

 

(d)          any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect (where not
already qualified by materiality or Material Adverse Effect, otherwise in any
respect) as of the date of the issuance or making or deemed making thereof
(except to the extent such representation and warranty relates to an earlier
date, in which case it proves untrue in any material respect (where not already
qualified by materiality or Material Adverse Effect, otherwise in any respect)
as of such date) and shall not be cured or remedied so that such representation,
warranty, certification or statement of fact is no longer incorrect or
misleading in any material respect within ten (10) days after the earlier of
notice from the Administrative Agent or the actual knowledge of the Borrower
thereof;

 

(e)          (i) any event occurs or condition exists (other than those
described in subsections (a) through (d) above) which is specified as an event
of default under any of the other Loan Documents (and the related grace and/or
cure period, if any, shall have expired), or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void; or (ii) the Borrower or any Guarantor takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

 

(f)          default (with expiration of any grace and/or cure periods related
thereto) shall occur under any Indebtedness issued, assumed or guaranteed by the
Borrower or any Guarantor aggregating in excess of (i) with respect to any
recourse Indebtedness issued, assumed or guaranteed by the Borrower or any
Guarantor, $10,000,000 in the aggregate, or (ii) with respect to any other
Indebtedness issued, assumed or guaranteed by the Borrower or any Guarantor,
$75,000,000 in the aggregate, or a default (with expiration of any grace and/or
cure periods related thereto) shall occur with respect to any Indebtedness
issued, assumed or guaranteed by the Borrower or any Guarantor, and such default
shall continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness (whether or not such maturity is in fact
accelerated);

 

 -74- 

 

  

(g)          any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Guarantor, or against any of its respective
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days;

 

(h)          the Borrower or any Guarantor, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Guarantor, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Guarantor, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

 

(i)          any Change of Control shall occur;

 

(j)          the Borrower or any Guarantor shall (i) admit in writing its
inability to pay, its debts generally as they become due, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(iv) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it within sixty (60) days, (v) take any board of
director or shareholder action (including the convening of a meeting) in
furtherance of any matter described in parts (i) through (iv) above, or (vi)
fail to contest in good faith any appointment or proceeding described in Section
9.1(k) hereof; and

 

 -75- 

 

  

(k)          an order for relief under the United States Bankruptcy Code, as
amended, shall have entered involuntarily against the Borrower or any Guarantor
or a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
its Property and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days.

 

Section 9.2.          Non-Bankruptcy Defaults. When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 hereof with respect
to the Borrower) has occurred and is continuing, the Administrative Agent shall,
by written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); (b)
if so directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that, with
respect to each Letter of Credit then outstanding, the Borrower immediately
either (i) pay to the Administrative Agent the full amount then available for
drawing thereunder, (ii) deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount thereof or (iii) return or cause
to be returned to L/C Issuer such Letter of Credit for cancellation, and the
Borrower agrees to immediately take such action and acknowledges and agrees that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Lenders, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this Section
9.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.

 

Section 9.3.          Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, all outstanding Loans shall immediately become due
and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and, with respect to each Letter of Credit then
outstanding, the Borrower immediately either (i) pay to the Administrative Agent
the full amount then available for drawing thereunder, (ii) deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount thereof or (iii) return or cause to be returned to L/C Issuer such Letter
of Credit for cancellation, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

 -76- 

 

  

Section 9.4.          Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b), Section 1.14, Section 9.2 or
Section 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.

 

(b)          All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts then due and
owing from the Borrower to the L/C Issuer, the Administrative Agent or the
Lenders. If the Borrower shall have made payment of all obligations referred to
in subsection (a) above required under Section 1.8(b) hereof, if any, at the
request of the Borrower the Administrative Agent shall release to the Borrower
amounts held in the Collateral Account so long as at the time of the release and
after giving effect thereto no Default or Event of Default is then continuing.
If the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations, Hedging Liability,
or Bank Product Obligations remain outstanding, at the request of the Borrower
the Administrative Agent shall release to the Borrower any remaining amounts
held in the Collateral Account.

 

(c)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(i)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

 -77- 

 



 

(ii)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree (but shall not be
obligated to) that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

Section 10.         Change in Circumstances.

 

Section 10.1.      Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

Section 10.2.       Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

 -78- 

 

 

(a)          the Administrative Agent in good faith determines that deposits in
U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

(b)          the Required Lenders in good faith advise the Administrative Agent
that (i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
becomes impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

Section 10.3.       Increased Cost and Reduced Return. (a) If any Change in Law
shall:

 

(i)           subject any Lender (or its Lending Office) or the L/C Issuer to
any Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein; or

 

(ii)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within fifteen (15) days after demand by
such Lender or L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or L/C Issuer such additional
amount or amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction.

 

 -79- 

 

  

(b)          If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or L/C Issuer claiming compensation under
this Section 10.3 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined absent manifest
error. In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

 

(d)          The Borrower shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 10.4.       Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
materially disadvantageous to the Lender.

 

Section 10.5.       Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

 -80- 

 

  

Section 11.         The Administrative Agent.

 

Section 11.1.       Appointment and Authorization of Administrative Agent. Each
Lender and the L/C Issuer hereby appoints BMO Harris Bank N.A. as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Lenders and L/C Issuer expressly agree that
the Administrative Agent is not acting as a fiduciary of the Lenders or the L/C
Issuer in respect of the Loan Documents, the Borrower or otherwise, and nothing
herein or in any of the other Loan Documents shall result in any duties or
obligations on the Administrative Agent or any of the Lenders or L/C Issuer
except as expressly set forth herein.

 

Section 11.2.          Administrative Agent and its Affiliates. The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its capacity as a Lender (if applicable).

 

Section 11.3.          Action by Administrative Agent. If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 8.5(k) hereof, the Administrative Agent shall promptly give
each of the Lenders and L/C Issuer written notice thereof. The obligations of
the Administrative Agent under the Loan Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5. Upon the occurrence of an Event of Default, unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and L/C Issuer. In
no event, however, shall the Administrative Agent be required to take any action
in violation of applicable Legal Requirements or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expenses, and liabilities
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender,
the L/C Issuer, or the Borrower. In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

 

 -81- 

 

  

Section 11.4.          Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5.          Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents: (i) with the consent or at the request of the Required
Lenders (or of any other group of Lenders called for under the specific
provisions of the Loan Documents) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final non-appealable judgment. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into or verify: (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document or any Credit Event; (ii) the performance or observance of any of
the covenants or agreements of ARCAF REIT, the Borrower or any Subsidiary
contained herein or in any other Loan Document; (iii) the satisfaction of any
condition specified in Section 7 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness,
genuineness, enforceability, perfection, value, worth or collectability hereof
or of any other Loan Document or of any other documents or writing furnished in
connection with any Loan Document; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence. The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Loan
Documents. The Administrative Agent may treat the payee of any Obligation as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents. It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.

 

 -82- 

 

  

Section 11.6.          Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence, bad faith,
or willful misconduct of the party seeking to be indemnified as determined by a
court of competent jurisdiction by final non-appealable judgment. The
obligations of the Lenders under this Section 11.6 shall survive termination of
this Agreement. The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent, any L/C Issuer, or Swing Line
Lender hereunder (whether as fundings of participations, indemnities or
otherwise, and with any amounts offset for the benefit of the Administrative
Agent to be held by it for its own account and with any amounts offset for the
benefit of a L/C Issuer or Swing Line Lender to be remitted by the
Administrative Agent to or for the account of such L/C Issuer or Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to the Administrative Agent or any L/C Issuer or Swing Line Lender by any Lender
arising outside of this Agreement and the other Loan Documents.

 

Section 11.7.          Resignation and Removal of Administrative Agent and
Successor Administrative Agent. (a) The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders, the L/C Issuer, and the
Borrower. Upon any such resignation of the Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
shall so long as no Event of Default has occurred and is continuing, be
reasonably acceptable to the Borrower. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall so
long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower, and which may be any Lender hereunder or any
commercial bank, or an Affiliate of a commercial bank, having an office in the
United States of America and having a combined capital and surplus of at least
$200,000,000.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall so
long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)          Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the prior Administrative Agent
under the Loan Documents, and the prior Administrative Agent shall be discharged
from its duties and obligations thereunder. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns or is removed and no successor is appointed, the
rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and the Borrower shall be directed to make all
payments due each Lender and L/C Issuer hereunder directly to such Lender or L/C
Issuer.

 

 -83- 

 

  

Section 11.8.          L/C Issuer and Swing Line Lender. The L/C Issuer shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Lenders with respect to the Swing Loans made hereunder. The L/C
Issuer and the Swing Line Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer or Swing Line Lender, as applicable.

 

Section 11.9.          Hedging Liability and Bank Product Obligations. By virtue
of a Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.12 hereof, as the case may be, any Affiliate of such Lender with whom
ARCAF REIT, the Borrower or any Subsidiary has entered into an agreement
creating Hedging Liability or Bank Product Obligations shall be deemed a Lender
party hereto for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 3.1 hereof. In connection
with any such distribution of payments and collections, or any request for the
release of the Guaranties and the Administrative Agent’s Liens in connection
with the termination of the Commitments and the payment in full of the
Obligations, the Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Bank
Product Obligations unless such Lender has notified the Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate prior to
such distribution or payment or release of Guaranties.

 

Section 11.10.         Designation of Additional Agents. The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers” or other designations for purposes hereto, but
such designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

Section 12.         Miscellaneous.

 

Section 12.1.          Taxes.

 

(a)          Certain Defined Terms. For purposes of this Section, the term
“Lender” includes the L/C Issuer and the term “applicable law” includes FATCA.

 

 -84- 

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.11 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 -85- 

 

  

(g)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or

 

 -86- 

 

  

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 -87- 

 

  

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 12.2.          Other Taxes. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

Section 12.3.          No Waiver, Cumulative Remedies. No delay or failure on
the part of the Administrative Agent, the L/C Issuer, or any Lender, or on the
part of the holder or holders of any of the Obligations, in the exercise of any
power or right under any Loan Document shall operate as a waiver thereof or as
an acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 12.4.        Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

 -88- 

 

  

Section 12.5.        Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

 

Section 12.6.       Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.11,
10.3, and 12.15 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

 

Section 12.7.       Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section 12.7, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

 

Section 12.8.       Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or facsimile number set forth below, or such other address or
facsimile number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
facsimile number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, any Guarantor, the Administrative
Agent, or L/C Issuer shall be addressed to its respective address or facsimile
number set forth below:

 

to the Borrower or any Guarantor: to the Administrative Agent or L/C Issuer:
American Realty Capital RetailFinance Operating Partnership, L.P. BMO Harris
Bank N.A. 405 Park Ave, 15th Floor 100 High Street, 26th Floor New York, NY
10022 Boston, MA  02110 Attention: Boris Korotkin Attention: Lloyd Baron
Telephone: (212) 415-6578 Telephone: (617) 960-2372 Email: BKorotkin@arlcap.com
Email:lloyd.baron@bmo.com

 

 -89- 

 

  

Fax: (215) 887-2585       with a copy to:       Proskauer Rose LLP   One
International Place   Boston, MA 02110-2600   Attention: Ron D. Franklin  
Telephone: (212) 969-3195   Email: rfranklin@proskauer.com   Fax: (212) 969-2900
 

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is delivered to the facsimile number specified
in this Section 12.8 or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, upon receipt or first refusal of delivery or (iii) if given by any other
means, when delivered at the addresses specified in this Section 12.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

 

Section 12.9.      Counterparts; Integration; Effectiveness.. (a) Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
7.2, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement. For purposes of determining compliance with the conditions specified
in Section 7.2 hereof, each Lender and L/C Issuer that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or L/C Issuer unless the
Administrative Agent shall have received notice from such Lender or L/C Issuer
prior to the Closing Date specifying its objection thereto.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

 -90- 

 

  

Section 12.10.      Successors and Assigns. This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.

 

Section 12.11.     Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section 12.11, and the Administrative Agent shall have no
obligation or responsibility to such participant. Any agreement pursuant to
which such participation is granted shall provide that the granting Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof. The Borrower and each Guarantor authorizes each Lender
to disclose to any participant or prospective participant under this Section
12.11 any financial or other information pertaining to each Guarantor, the
Borrower or any Subsidiary, provided that such participant or prospective
participant shall be subject to the provisions of Section 12.25.

 

Section 12.12.     Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)          Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 12.12, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

 -91- 

 

  

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:

 

(a)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(b)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(d)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Borrower, Guarantors, Affiliates or Defaulting
Lenders. No such assignment shall be made to (A) the Borrower, any Subsidiary or
any other Affiliate of the Borrower or (B) to a Defaulting Lender or any of its
Subsidiaries or any Person, who, upon becoming a Lender hereunder would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

 -92- 

 

  

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent) to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer and each other Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.11 hereof.

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender or L/C Issuer that grants a participation as described in
Section 12.11 shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans made and Reimbursement Obligations and/or Commitments or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender or L/C Issuer shall have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Loans
made and Reimbursement Obligations and/or Commitments or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Obligation or Commitment is in registered form under Section
5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

 -93- 

 

  

(c)          Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

 

(d)          Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender’s consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.2 hereof.

 

Section 12.13.         Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the L/C
Issuer, or the Swing Line Lender are affected thereby, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, as applicable; provided that:

 

(i)          no amendment or waiver pursuant to this Section 12.13 shall (A)
increase any Commitment of any Lender without the consent of such Lender or (B)
reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;

 

 -94- 

 

  

(ii)         no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, extend the Termination Date, release the Borrower or any
Guarantor (expect as provided for in this Agreement), change the definition of
Required Lenders, change the provisions of this Section 12.13, or affect the
number of Lenders required to take any action hereunder or under any other Loan
Document; and

 

(iii)        no amendment to Section 13 hereof shall be made without the consent
of the Guarantors affected thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Section 12.14.         Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 12.15.         Costs and Expenses; Indemnification. (a) The Borrower
agrees to pay all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, due diligence,
investigation (including third party expenses) negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable and documented out-of-pocket fees and disbursements of a single
counsel to the arranger and Administrative Agent and a single local counsel per
jurisdiction necessary to the Administrative Agent), in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated. The Borrower agrees to pay to the Administrative Agent, the L/C
Issuer, each Lender, and any other holder of any Obligations outstanding
hereunder, all documented out-of-pocket costs and expenses reasonably incurred
or paid by the Administrative Agent, the L/C Issuer, such Lender, or any such
holder, including reasonable and documented out-of-pocket attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of counsel for any such Indemnitee and all
reasonable and documented out-of-pocket expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
other than (i) those which arise from the gross negligence, bad faith or willful
misconduct of the party claiming indemnification, (ii) a material breach of such
Indemnitee’s obligations under the Loan Documents, as determined in a final
non-appealable judgment of a court of competent jurisdiction or (iii) any
dispute solely among Indemnitees (provided, that the Borrower agrees to
indemnify the Administrative Agent in any such dispute between the
Administrative Agent and any Lender). The Borrower, upon demand by the
Administrative Agent, the L/C Issuer, or a Lender at any time, shall reimburse
the Administrative Agent, the L/C Issuer, or such Lender for any reasonable
legal or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except to the extent the same is due
to the gross negligence, bad faith, or willful misconduct of the party to be
indemnified. To the extent permitted by applicable Legal Requirements, the
Borrower and the Guarantors shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of the parties under
this Section 12.15 shall survive the termination of this Agreement.

 

 -95- 

 

  

(b)          The Borrower unconditionally agrees to indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, loss or reasonable and documented out-of-pocket
costs and expenses, including without limitation, response, remedial or removal
costs and all reasonable and documented out-of-pocket fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following: (i) any
Hazardous Material Activity at any of the Real Properties, (ii) the violation of
any Environmental Law by ARCAF REIT, the Borrower or any Subsidiary or otherwise
occurring on or with respect to any Real Property, (iii) any claim for personal
injury or property damage in connection with the ARCAF REIT, the Borrower or any
Subsidiary or otherwise occurring on or with respect to any Real Property, and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by ARCAF REIT, the Borrower or any Subsidiary made herein or in any
other Loan Document evidencing or securing any Obligations or setting forth
terms and conditions applicable thereto or otherwise relating thereto, except
for damages arising from the willful misconduct, bad faith or gross negligence
of the relevant Indemnitee. This indemnification shall survive the payment and
satisfaction of all Obligations and the termination of this Agreement, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification. This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of each Indemnitee and
its successors and assigns.

 

(c)          This Section 12.15 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

 -96- 

 

  

Section 12.16.         Set-off. In addition to any rights now or hereafter
granted under the Loan Documents or applicable Legal Requirements and not by way
of limitation of any such rights, upon the occurrence of any Event of Default,
with the prior written consent of the Administrative Agent, each Lender, the L/C
Issuer, each subsequent holder of any Obligation, and each of their respective
affiliates, is hereby authorized by the Borrower and each Guarantor at any time
or from time to time, without notice to the Borrower or such Guarantor or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, and in whatever currency denominated, but not including
trust accounts) and any other indebtedness at any time held or owing by that
Lender, L/C Issuer, subsequent holder, or affiliate, to or for the credit or the
account of the Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations then due to that Lender, L/C Issuer, or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 1.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 12.17.      Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 12.18.      Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document or the transactions
contemplated thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

 

Section 12.19.     Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or any of the other Loan
Documents invalid or unenforceable.

 

 -97- 

 

  

Section 12.20.     Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable Legal Requirements to
be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section 12.20 shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

Section 12.21.     Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.

 

Section 12.22.      Lender’s and L/C Issuer’s Obligations Several. The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or L/C
Issuer pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer
a partnership, association, joint venture or other entity.

 

Section 12.23.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This agreement, the Notes and the other Loan Documents (except as otherwise
specified therein), and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 



 -98- 

 

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each party hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court. Each party hereto hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any Guarantor or its
respective properties in the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.23(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 12.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 12.24.     USA Patriot Act. Each Lender and L/C Issuer that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

 

 -99- 

 

 

Section 12.25.     Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.25, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to ARCAF REIT, the Borrower or any Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 12.25 or (B) becomes available to the Administrative
Agent, any Lender or the L/C Issuer on a non-confidential basis from a source
other than ARCAF REIT, the Borrower or any Subsidiary or any of their directors,
officers, employees or agents, including accountants, legal counsel and other
advisors; (i) on a confidential basis to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
the Commitments hereunder, (j) so long as the ARCAF REIT’s report on Form 8-K
(or its equivalent) has been filed with the SEC, Gold Sheets and other similar
bank trade publications (such information to consist solely of deal terms and
other information regarding the credit facilities evidenced by this Agreement
customarily found in such publications), or (k) so long as the ARCAF REIT’s
report on Form 8-K (or its equivalent) has been filed with the SEC, to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (k). For purposes
of this Section 12.25, “Information” means all information received from ARCAF
REIT, the Borrower or any of the Subsidiaries or from any other Person on behalf
of ARCAF REIT, the Borrower or any Subsidiary relating to ARCAF REIT, the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis prior to disclosure by ARCAF REIT,
the Borrower or any of itstheir Subsidiaries or from any other Person on behalf
of ARCAF REIT, the Borrower or any of the Subsidiaries.

 

Section 12.26.     Amendment and Restatement; No Novation. From and after the
date of this Agreement, all references to the Prior Credit Agreement in any Loan
Document or in any other instrument or document shall, unless otherwise
explicitly stated therein, be deemed to refer to this Agreement. This Agreement
shall become effective as of the date hereof, and supersede all provisions of
the Prior Credit Agreement as of such date, upon the execution of this Agreement
by each of the parties hereto and fulfillment of the conditions precedent
contained in Section 7.2 hereof. This Agreement shall constitute for all
purposes an extension and amendment of the Prior Credit Agreement and not a new
or refinancing agreement and all obligations outstanding under the Prior Credit
Agreement shall continue to be outstanding hereunder and shall not constitute a
novation of the indebtedness or other obligations outstanding under the Prior
Credit Agreement. Furthermore, the Borrower hereby represents and warrants that
it believes, and that it will take the position, that the amendments to the
Prior Credit Agreement contained in this Agreement do not constitute a
“significant modification” of the Prior Credit Agreement within the meaning of
Treasury Regulation Section 1.1001-3(e), and accordingly believes that after
giving effect to this Agreement, the Obligations will qualify as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 -100- 

 

 

Section 13.         The Guarantees.

 

Section 13.1.       The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any Guarantor formed or acquired after the Closing Date
executing an separate Guaranty or an Additional Guarantor Supplement in the form
attached hereto as Exhibit G or such other form acceptable to the Administrative
Agent) hereby unconditionally and irrevocably guarantees, jointly and severally,
to the Administrative Agent, the Lenders, and their Affiliates, the due and
punctual payment of all present and future Obligations, Hedging Liability and
Bank Product Obligations, including, but not limited to, the due and punctual
payment of principal of and interest on the Loans, the Reimbursement
Obligations, Hedging Liability, and Bank Product Obligations, and the due and
punctual payment of all other obligations now or hereafter owed by the Borrower
under the Loan Documents as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that with respect to any Guarantor, its Guarantee of Hedging Liability of the
Borrower or any Guarantor shall exclude all Excluded Swap Obligations. In case
of failure by the Borrower or other obligor punctually to pay any obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 13.2.       Guarantee Unconditional. The obligations of each Guarantor
under this Section 13 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a)            any extension, renewal, settlement, compromise, waiver, or
release in respect of any obligation of the Borrower or other obligor or of any
other guarantor under this Agreement or any other Loan Document or by operation
of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document or any agreement relating to Hedging Liability or
Bank Product Obligations;

 

(c)           any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

 

 -101- 

 

 

(d)          the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, or any other Person, whether or not
arising in connection herewith;

 

(e)          any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower or other obligor, any other guarantor, or any other Person or Property;

 

(f)          any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

 

(g)          any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations, or any provision of applicable Legal
Requirements purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations; or

 

(h)          any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 13.

 

Section 13.3.        Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 13 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations have been paid in full. If at any
time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by the Borrower or other
obligor or any Guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 13 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 13.4.        Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the obligations guaranteed hereby shall have been paid
in full subsequent to the termination of all the Commitments and expiration of
all Letters of Credit. If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations, Bank Product Obligations and Hedging Liability and all
other amounts payable by the Borrower hereunder and under the other Loan
Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders (and their Affiliates) and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders (and their
Affiliates) or be credited and applied upon the Obligations, Bank Product
Obligations and Hedging Liability, whether matured or unmatured, in accordance
with the terms of this Agreement.

 

 -102- 

 

 

Section 13.5.        Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice except as specifically
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender, or any other Person against the
Borrower or other obligor, another guarantor, or any other Person.

 

Section 13.6.        Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 13 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable Legal
Requirements, including, without limitation, fraudulent conveyance law.

 

Section 13.7.       Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower or other obligor under this
Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations, is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.

 

Section 13.8.        Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

 

Section 13.9.        Guarantor Covenants. Each Guarantor shall take such action
as the Borrower is required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

Section 13.10.      Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or any other Guarantor owing to
such Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations, Hedging Liability, and
Bank Product Obligations. During the continuance of any Event of Default or
Default under Sections 9.1 (a), (j) or (k), subject to Section 13.4, any such
indebtedness, obligation, or liability of the Borrower or any other Guarantor
owing to such Subordinated Creditor shall be enforced and performance received
by such Subordinated Creditor as trustee for the benefit of the holders of the
Obligations, Hedging Liability, and Bank Product Obligations and, upon the
acceleration of the Indebtedness under Section 9.2 or 9.3 hereof, the proceeds
thereof shall be paid over to the Administrative Agent for application to the
Obligations, Hedging Liability, and Bank Product Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 13.

 

 -103- 

 

  

Section 13.11.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section as it
relates to such Borrower or other Guarantor, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 13.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Borrower and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

Section 13.12.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages to Follow]

 

 -104- 

 



 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

  “Borrower”       American Realty Capital RetailFinance Operating Partnership,
L.P., a Delaware limited partnership         By: American Realty Capital —
Retail Centers of AmericaFinance Trust, Inc., its general partner       By:  
Name:   Name   Title:       “Administrative Agent and L/C Issuer”         BMO
Harris Bank N.A., as L/C Issuer and as
Administrative Agent         By     Name     Title

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  “Lenders”       BMO Harris Bank N.A., as a Lender         By       Name    
Title

 

[Signature Page to Amended and Restated Credit Agreement]

  

 

 

 

  SunTrust Bank, as a Syndication Agent and as a Lender         By       Name  
    Title  

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  Comerica Bank, as a Lender         By       Name       Title  

 

[Signature Page to Amended and Restated Credit Agreement] 

 

 

 

  

  “Guarantors”         American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., a Maryland corporation         By       Name    
Title         Genie Acquisition, LLC, a Delaware limited liability company      
  By       Name     Title         ARC SWWCHOH001, LLC         By       Name    
Title         ARC SSSDLLA001, LLC         By       Name     Title         ARC
CPOKCOK001, LLC         By       Name     Title

 



  ARC PTSCHIL001, LLC       By       Name     Title

 

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 



  ARC SSSDLLC001, LLC         By     Name     Title           ARC SWHOUTX001,
LLC         By     Name     Title           ARC NWNCHSC001, LLC         By    
Name     Title           ARC CTCHRNC001, LLC         By     Name     Title      
    ARC SRTULOK001, LLC         By     Name     Title           ARC PSFKFKY001,
LLC         By     Name     Title  

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 



ARC NCCHRNC001, LLC         By     Name     Title           ARC SWWMGPA001, LLC
        By     Name     Title           ARC SMWMBFL001, LLC         By     Name
    Title           ARC WEMPSMN001, LLC         By     Name     Title          
ARC TMMONPA001, LLC         By     Name     Title  

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 



  ARC WLHUMTX001, LLC         By     Name     Title           ARC CLORFL001, LLC
        By     Name     Title           ARC CPFAYNC001, LLC         By     Name
    Title           ARC HCHARTX001, LLC         By     Name     Title  

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

Exhibit A

 

Notice of Payment Request

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2014, among American Finance Operating Partnership, L.P., a Delaware
limited partnership, as successor by merger to American Realty Capital Retail
Operating Partnership, L.P., a Delaware limited partnership, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Regions
Bank and SunTrust Bank, as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. [The Borrower
has failed to pay its Reimbursement Obligation in the amount of $____________.
Your Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________. Your
Percentage of the returned Reimbursement Obligation is $_______________.]

 

  Very truly yours,       BMO Harris Bank N.A., as L/C Issuer



 

  By     Name     Title  

 

 

 

 

Exhibit B

 

Notice of Borrowing

 

Date:______________ , ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time parties to the Amended and Restated Credit Agreement, dated as of December
2, 2014 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Realty Capital RetailFinance Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:

 

1.          The Business Day of the proposed Borrowing is ___________, ____.

 

2.          The aggregate amount of the proposed Borrowing is $______________.

 

3.          The Borrowing is being advanced under the Revolving Credit.

 

4.          The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

 

[5.         The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be ____________ months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as though made on and as of such date (except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date); and

 

 

 

 

(b)          no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 

 

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time parties to the Amended and Restated Credit Agreement dated as of December
2, 2014 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Realty Capital RetailFinance Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

 

1.          The conversion/continuation Date is __________, ____.

 

2.          The aggregate amount of the Loans to be [converted] [continued] is
$______________.

 

3.          The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

 

4.          [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _________ months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as though made on and as of such date (except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date); and

 

 

 

 

(b)          no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 -2- 

 

 

Exhibit D-1

 

Revolving Note

 



U.S. $_______________ ________ __, 201__



  

For Value Received, the undersigned, American Finance Operating Partnership,
L.P., a Delaware limited partnership, as successor by merger to American Realty
Capital Retail Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), hereby promises to pay to ____________________ (the “Lender”) or
its permitted assigns on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of the Administrative Agent in Chicago,
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), in immediately available funds, the principal sum of
___________________ Dollars ($__________) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Revolving Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Amended and Restated Credit Agreement dated as of December 2, 2014, among
the Borrower, the Guarantors party thereto, the Lenders party thereto, Regions
Bank and SunTrust Bank, as Syndication Agents, the L/C Issuer and BMO Harris
Bank N.A., as Administrative Agent (as extended, renewed, amended, supplemented
or restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 



 

 

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 -2- 

 

 

Exhibit D-2

 

Swing Note

 



U.S. $_______________ ________ __, 201__



 

For Value Received, the undersigned, American Finance Operating Partnership,
L.P., a Delaware limited partnership, as successor by merger to American Realty
Capital Retail Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), hereby promises to pay to ___________________ (the “Lender”) or its
registered assigns on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of the Administrative Agent in Chicago,
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), in immediately available funds, the principal sum of
_______________________________ Dollars ($____________) or, if less, the
aggregate unpaid principal amount of all Swing Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Swing Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

This Swing Note (this “Note”) is the Swing Note referred to in the Amended and
Restated Credit Agreement dated as of December 2, 2014, among the Borrower, the
Guarantors party thereto, the Lenders party thereto, Regions Bank and SunTrust
Bank, as Syndication Agents, the L/C Issuer and BMO Harris Bank N.A., as
Administrative Agent (as extended, renewed, amended, supplemented or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

 

 

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 -2- 

 

 

Exhibit E

 

Compliance Certificate

 

To:BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of December 2, 2014, among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, as Borrower,
the Guarantors signatory thereto, Regions Bank and SunTrust Bank, as Syndication
Agents, the Administrative Agent and the Lenders party thereto (the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1.          I am the duly elected ____________ of American Realty Capital
RetailFinance Operating Partnership, L.P., a Delaware limited partnership;

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and itsthe Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.          Except to the extent previously disclosed pursuant to the
requirements of Section 8.5(e) of the Credit Agreement, the examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or the occurrence of any event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.          The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby; and

 

5.          The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

 

 

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event: 

       

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
201__.

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 -2- 

 

 

Schedule I

to Compliance Certificate

 



 



 

Compliance Calculations

for Credit Agreement dated as of December 2, 2014

 

Calculations as of _____________, _______

  

A.Maximum Consolidated Leverage Ratio (Section 8.20(a))

 

  1. Total Indebtedness $___________           2. Total Asset Value as
calculated on Exhibit A hereto ___________           3. Ratio of Line A1 to Line
A2 ____:1.0           4. Line A3 must not exceed 0.60:1.0           5. The
Borrower is in compliance (circle yes or no) yes/no

 

B.Minimum Fixed Charge Coverage Ratio (Section 8.20(b))

 

  1. Net income (or loss) $___________           2. Depreciation and
amortization expense ___________           3. Interest Expense ___________      
    4. Franchise, excise and income tax expense (including any interest or
penalties related to the foregoing) ___________           5. Extraordinary,
unrealized, non-recurring or unusual losses, including impairment charges,
reserves and losses on sales of assets outside of the ordinary course of
business and costs and expenses incurred during such period with respect to
acquisitions consummated ___________           6. Amortization of intangibles
(including goodwill) and organization costs ___________           7. Any other
non-cash charges ___________           8. All commissions, guaranty fees,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and the net costs under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP ___________           9. Fees, expenses and
charges incurred during such period, directly relating to the negotiation of and
entry into of (A) the Credit Agreement, the other Loan Documents and any
amendments thereto or any agreement entered into in connection therewith or (B)
any investment, acquisition, equity issuance or incurrence of indebtedness
permitted under the Credit Agreement, any associated financings or any other
asset purchase permitted under the Credit Agreement ___________

 

 -3- 

 

 

  10. Any loss in connection with extinguishment or modification of debt
___________           11. To the extent required to be treated as an expense
under GAAP, reasonable transaction costs and expenses incurred during such
period in connection with acquisitions permitted under the Credit Agreement
(whether or not consummated) ___________           12. Sum of Lines B2 through
B11 ___________           13. Funds received by the Borrower or a Subsidiary as
rent but which are reserved for capital expenses ___________           14.
Unrealized gains on the sale of assets ___________           15. Income tax
benefits ___________           16. Interest income ___________           17. Any
extraordinary, unusual or non-recurring income or gains (including, whether or
not included as a separate item in the statement of net income for such period,
gains on the sales of assets outside of the ordinary course of business)
___________           18. Any other non-cash income ___________           19.
Any cash payment made during such period described in Line B7 above subsequent
to the Fiscal Quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of net income ___________           20.
Sum of Lines B13 through B19 ___________           21. Line B1 plus Line B12
minus Line B20 (“EBITDA”) ___________           22. EBITDA computed on an
annualized basis ___________           23. Capital Reserve ___________          
24. Line B22 minus Line B23 (“Adjusted EBITDA”) ___________           25.
Interest Expense ___________           26. The greater of (i) zero or (ii)
scheduled principal amortization paid on Total Indebtedness for such period
(exclusive of any balloon payments or prepayments of principal paid on such
Total Indebtedness) ___________

 

 -4- 

 



 

  27. Line B25 plus Line B26 (“Debt Service”) ___________           28.
Dividends to preferred equity holders and required distributions (other than
distributions by the Borrower to holders of operating partnership units and
distributions by ARCAF REIT to common equity holders) made or to be made during
such period ___________           29. Payments of base rent under Ground Leases
made or to be made during such period, unless such payments are deducted from
Property NOI and EBITDA ___________           30. Sum of Lines B27, B28 and B29
(“Fixed Charges”) ___________           31. Ratio of Line B24 to Line B30
____:1.0           32. Line B31 shall not be less than 1.65:1.0           33.
The Borrower is in compliance (circle yes or no) yes/no

 

C.           Maximum Other Recourse Debt to Total Asset Value Ratio (Section
8.20(c))  

 

  1. Other Recourse Debt $___________           2. Total Asset Value as
calculated on Exhibit A hereto ___________           3. Ratio of Line C1 to Line
C2 ____:1.0           4. Line C3 shall not exceed 0.10:1.0           5. The
Borrower is in compliance (circle yes or no) yes/no

 

D.           Maintenance of Net Worth (Section 8.20(d))  

 

  1. Net Worth $___________           2. Aggregate net proceeds received by
ARCAF REIT or any of its Subsidiaries after September 30, 2014March 31, 2017 in
connection with any offering of Stock or Stock Equivalents ___________          
3. 80% of Line D2 ___________           4. Required Net Worth
($600,000,0001,605,226,000 plus Line D3) ___________           5. Line D1 shall
not be less than Line D4 ___________           6. The Borrower is in compliance
(circle yes or no) yes/no

 

E.           Maximum Consolidated Secured Leverage Ratio (Section 8.20(e))  

 

  1. Total Secured Indebtedness $___________           2. Total Asset Value as
calculated on Exhibit A hereto ___________

 

 -5- 

 



 

  3. Ratio of Line E1 to Line E2 ____:1.0           4. Line E3 must not exceed
0.400.45:1.0           5. The Borrower is in compliance (circle yes or no)
yes/no

 

F.Investments (Joint Ventures) (Section 8.8(i))

 

  1. Cash investments in joint ventures $___________           2. Total Asset
Value as calculated on Exhibit A hereto ___________           3. Line F1 divided
by Line F2 ___________           4. Line F3 shall not exceed 20%             5.
The Borrower is in compliance (circle yes or no) yes/no

 

G.Investments (Assets Under Development) (Section 8.8(j))

 

  1. Investments in Assets Under Development $___________           2. Total
Asset Value as calculated on Exhibit A hereto ___________           3. Line G1
divided by Line G2 ___________           4. Line G3 shall not exceed 10%        
    5. The Borrower is in compliance (circle yes or no) yes/no

 

H.Investments (Unimproved Land) (Section 8.8(k))

 

  1. Investments in Land Assets $___________           2. Total Asset Value as
calculated on Exhibit A hereto ___________           3. Line H1 divided by Line
G2 ___________           4. Line H3 shall not exceed 10%             5. The
Borrower is in compliance (circle yes or no) yes/no

 

I.Investments in Mortgages and Mezzanine Loans (Section 8.8(q))

 

  1. Investments in mortgages and mezzanine loans $___________           2.
Total Asset Value as calculated on Exhibit A hereto ___________           3.
Line I1 divided by Line I2 ___________           4. Line I3 shall not exceed 10%
            5. The Borrower is in compliance (circle yes or no) yes/no

 

J.Investments in Publicly-Traded Equity Interests (Section 8.8(s))

 

  1. Investments permitted under applicable law in the publicly-traded equity
interests of REITs or other real estate companies conducting business, services
or activities substantially similar or related to those engaged by ARCAF REIT,
the Borrower and itstheir Subsidiaries as of the Second Amendment Closing Date
$___________

 



 -6- 

 

 

  2. Total Asset Value as calculated on Exhibit A hereto ___________          
3. Line J1 divided by Line J2 ___________           4. Line J3 shall not exceed
10%             5. The Borrower is in compliance (circle yes or no) yes/no

 

K.Other Investments (Section 8.8(t))

 

  1. Other investments not otherwise permitted under Section 8.8 of the Credit
Agreement $___________           2. Line K1 shall not exceed $3,000,000        
    3. The Borrower is in compliance (circle yes or no) yes/no

 

L.Aggregate Investment Limitation to Total Asset Value (Section 8.8)

 

  1. Sum of Lines F1, G1, H1, II, J1 and K1 $___________           2. Total
Asset Value as calculated on Exhibit A hereto ____________           3. Line L1
divided by Line L2 ___________           4. Line L3 shall not exceed 35%        
    5. The Borrower is in compliance (circle yes or no) yes/no

 

M.Distributions to MFFO (Section 8.24(a))

 

  1. Aggregate amount of cash distributions made by the Borrower to its equity
holders during such Fiscal Quarter $___________           2. ARCAF REIT’s MFFO
for such Fiscal Quarter ___________           3. ____% of Line M2 (refer to
Section 8.24(a)) ___________           4. Amount necessary for ARCAF REIT to be
able to make distributions required to maintain its status as a REIT ___________
          5. Greater Line M3 and Line M4 ___________           6. Line M1 shall
not exceed Line M5             7. The Borrower is in compliance (circle yes or
no) yes/no

 

 -7- 

 

 

Exhibit A to Schedule I

to Compliance Certificate

of American Realty Capital RetailFinance Operating Partnership, L.P.

 

This Exhibit A is attached to Schedule I to the Compliance Certificate of
American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership, dated ___________, 201__ and delivered to BMO Harris Bank
N.A., as Administrative Agent, and the Lenders party to the Credit Agreement
referred to therein. The undersigned hereby certifies that the following is a
true, correct and complete calculation of Total Asset Value as of the last day
of the Fiscal Quarter most recently ended:

 

1. Real Properties owned for less than Six (6) full Fiscal Quarters:

 

Property   A. Appraised Value   B.  Aggregate
Acquisition Cost   Lesser of A or B     $_________________   $_________________
  $_________________     $_________________   $_________________  
$_________________     $_________________   $_________________  
$_________________     $_________________   $_________________  
$_________________ Total:   $_________________

 

2. All other Real Properties

 

Property   A. Adjusted
Property NOI (as
calculated on
Exhibit B)   B.  Capitalization
Rate   A divided by B     $_________________   7.25%   $_________________    
$_________________   7.25%   $_________________     $_________________   7.25%  
$_________________     $_________________   7.25%   $_________________ Total:  
$_________________

 

3. Aggregate Unrestricted Cash and Cash Equivalents equals:
$_____________________________.

 

Total Asset Value (sum of 1, 2, and 3) equals: $_________________________.

 

 -8- 

 

 

 

 

American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 -9- 

 

 

Exhibit B to Schedule I

to Compliance Certificate

of American Realty Capital RetailFinance Operating Partnership, L.P.

 

This Exhibit B is attached to Schedule I to the Compliance Certificate of
American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership, dated _____________, 201__ and delivered to BMO Harris Bank
N.A., as Administrative Agent, and the Lenders party to the Credit Agreement
referred to therein. The undersigned hereby certifies that the following is a
true, correct and complete calculation of Adjusted Property NOI for all
Properties for the Rolling Period most recently ended:

 



Property   Most recent quarter
Property Income   Minus   Most recent quarter
Property Expenses   Quarterly
Property NOI   Quarterly
Property NOI
annualized     $__________________   -   $__________________            
$__________________   -   $__________________             $__________________  
-   $__________________             $__________________   -  
$__________________        

 

annualized
property NOI
(from above)   Minus   Capital Reserve   Minus   Greater of 3% of annualized
Property Income of most recent
fiscal quarter or annualized
actual management fees paid in
cash during most recent fiscal
quarter   equals   Adjusted
Property NOI                                                                    
                                   



 

Total Adjusted Property NOI for all Properties: $_____________

 

 -10- 

 

 

  American Realty Capital RetailFinance Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail Centers of
AmericaFinance Trust, Inc., its general partner

 

  By:  

  Name:     Title:  

 

 

 

 

Exhibit F

 

Assignment and Acceptance

 

Dated _____________, _______

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 2, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders and L/C Issuer party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

 

1.          The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Percentage of any outstanding L/C Obligations.

 

2.          The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.          The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

 

 

 

 

4.          As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.          The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.

 

6.          Upon such acceptance and recording, as of the Effective Date, (i)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

 -2- 

 

 

8.          This Assignment and Acceptance shall be governed by, and construed
in accordance with, the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

  



  [Assignor Lender]      



  By  

  Name     Title  

 





  [Assignee Lender]      



  By  

  Name     Title  

 

[Accepted and consented this   ____ day of _____________       American Realty
Capital RetailFinance Operating Partnership, L.P., a Delaware limited
partnership       By: American Realty Capital — Retail Centers of AmericaFinance
Trust, Inc., its general partnerPartner  

 

By    

Name     Title    ]

 

Accepted and consented to by the Administrative

Agent, L/C Issuer, and Swing Line Lender this ___ day of ________

 

BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

 



By    

Name     Title    

 

 -3- 

 

 

Annex I

to Assignment and Acceptance

 

The Assignee hereby purchases and assumes from the Assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned  Aggregate
Commitment/Loans
for All Lenders  Amount of
Commitment/Loans
Assigned  Percentage Assigned
of Commitment/Loans            Revolving Credit  $____________  $____________ 
_____%

 

 -4- 

 

 

Exhibit G

 

Additional Guarantor Supplement

 

______________, ___

 

BMO Harris Bank N.A., as Administrative Agent for the Lenders named in the
Amended and Restated Credit Agreement dated as of December 2, 2014, among
American Finance Operating Partnership, L.P., a Delaware limited partnership, as
successor by merger to American Realty Capital Retail Operating Partnership,
L.P., a Delaware limited partnership, as Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Regions Bank
and SunTrust Bank, as Syndication Agents, and the Administrative Agent (the
“Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that each of the representations and warranties set forth
in Section 6 of the Credit Agreement in respect of a Guarantor are true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as to the undersigned as of
the date hereof and the undersigned shall comply with and perform each of the
covenants and obligations set forth in, and to be bound in all respects by the
terms of, the Credit Agreement that are applicable to a Guarantor, including,
without limitation, the provisions of Sections 8 and 13 of the Credit Agreement
that are applicable to a Guarantor, in each case, to the same extent and with
the same force and effect as if the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

 

 

 

 

Very truly yours,

      [Name of Subsidiary Guarantor]         By     Name    
Title___________________________________  

 

 -2- 

 

 

Exhibit H

 

Commitment Amount Increase Request

 

_______________, ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Amended and Restated Credit Agreement dated as of December 2, 2014 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
American Finance Operating Partnership, L.P., a Delaware limited partnership, as
successor by merger to American Realty Capital Retail Operating Partnership,
L.P., a Delaware limited partnership, the Guarantors from time to time party
thereto, certain Lenders party thereto, Regions Bank and SunTrust, as
Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Realty Capital RetailFinance Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Commitments (the “Commitment Amount Increase”), in
accordance with Section 1.15 of the Credit Agreement, to be effected by [an
increase in the Commitment of [name of existing Lender] [the addition of [name
of new Lender] (the “New Lender”) as a Lender under the terms of the Credit
Agreement]. Capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.

 

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $_____________.

 

[Include paragraphs 1-4 for a New Lender]

 

1.          The New Lender hereby confirms that it has received a copy of the
Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 

 

 

 

2.          Except as otherwise provided in the Credit Agreement, effective as
of the date of acceptance hereof by the Administrative Agent, the New Lender (i)
shall be deemed automatically to have become a party to the Credit Agreement and
have all the rights and obligations of a “Lender” under the Credit Agreement as
if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.          The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

[4.          The New Lender has delivered, if appropriate, to the Borrower and
the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in
[Section 12.1] of the Credit Agreement.]*

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the internal laws of the state
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with Section
1.15 of the Credit Agreement, but not in any case prior to ___________________,
____. It shall be a condition to the effectiveness of the Commitment Amount
Increase that all expenses referred to in Section 1.15 of the Credit Agreement
shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 



 

* Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 



 -2- 

 

 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below. 



  Very truly yours,       American Realty Capital RetailFinance   Operating
Partnership, L.P., a Delaware   limited partnership       By: American Realty
Capital — Retail   Centers of AmericaFinance Trust,   Inc., its general partner

 

By:     Name:     Title:             [New or existing Lender Increasing
Commitments]         By:       Name:       Title:  

 

The undersigned hereby consents on this __ day of _____________, _____ to the
above-requested Commitment Amount Increase.         BMO Harris Bank N.A.,   as
Administrative Agent         By       Name     Title  

 



 -3- 

 

 

Exhibit I

 

Available Amount Certificate

 

To:BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below.

 

Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
December 2, 2014, among us (the “Credit Agreement”), we submit this Available
Amount Certificate to you and certify that the calculation of the Available
Amount set forth below and on any Exhibits or attachments to this Certificate is
true, correct and complete as of the Unencumbered Pool Determination Date.

 

[Signature Page Follows]

 

 -4- 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
201__.

 

  American Realty Capital RetailFinance
Operating Partnership, L.P., a Delaware limited partnership       By: American
Realty Capital — Retail
Centers of AmericaFinance Trust,
Inc., its general partner         By:       Name:       Title:  

 

 -5- 

 

 

Schedule I to Available Amount Certificate 

_________________________________________________

 

Calculation of Available Amount and Revolving Credit Availability

 

A.Unencumbered Pool Determination Date: __________________ ____, 201__.

 

B.The Available Amount and Revolving Credit Availability as of the Unencumbered
Pool Determination Date is calculated as:

 

  1. Unencumbered Pool Value as calculated on Exhibit A $               2. 60%
of Line 1 $               3. Maximum amount of Debt Service Indebtedness that
could be incurred without causing the Implied Debt Service Coverage Ratio to be
less than 1.50 to 1.00 $               4. Lesser of Line 2 and Line 3 (the
“Available Amount”) $               5. Revolving Credit Commitments $          
    6. Lesser of Line 4 and Line 5 $               7. Aggregate principal amount
of outstanding Loans and L/C Obligations $               8. Line 6 minus Line 7
(the “Revolving Credit Availability”) $

 

 -6- 

 

 

Exhibit A to Schedule I to Available Amount Certificate

of American Realty Capital RetailFinance Operating Partnership, L.P.*

 

This Exhibit A is attached to the Available Amount Certificate of American
Realty Capital RetailFinance Operating Partnership, L.P., a Delaware limited
partnership, for the Unencumbered Pool Determination Date of _____________,
201__ and delivered to BMO Harris Bank N.A., as Administrative Agent, and the
Lenders party to the Credit Agreement referred to therein. The undersigned
hereby certifies that the following is a true, correct and complete calculation
of Unencumbered Pool Value as of the Unencumbered Pool Determination Date set
forth above:

 

[Insert Calculation or attach Schedule with exclusions for concentration limits]

 

Unencumbered Pool Value of all Eligible Properties: $__________

 

Unencumbered Pool Requirements:

 



A. Unencumbered Pool Value               1. Unencumbered Pool Value   $     2.
Aggregate principal amount of outstanding Loans and L/C Obligations   $     3.
Line A2 divided by Line A1       4. Line A3 shall not exceed 60% at any time    
  5. The Borrower is in compliance (circle yes or no)   yes/no           B.
Average Occupancy Rate               1. Aggregate Occupancy Rate of all
Unencumbered Pool Properties     %                 2. Line B1 shall not be less
than 80% at any time                 3. The Borrower is in compliance (circle
yes or no)   yes/no           D. Individual Occupancy Rate                 1. No
Unencumbered Pool Property has an Occupancy Rate of less than 70% for two
consecutive quarters                 2. The Borrower is in compliance (circle
yes or no)   yes/no         E. Concentration Limits                 1. The
percentage of Aggregate Unencumbered Pool Value for each Unencumbered Pool
Property is set forth [above or on the attached Schedule] and the largest
Unencumbered Pool Value for any Unencumbered Pool Property is $___________ for
the ___________ Unencumbered Pool Property    

 



 



*[As amended by First Amendment.]

 



 -7- 

 

 



  2. No Unencumbered Pool Property comprises more than 20% of Aggregate
Unencumbered Pool Value                 3. The Borrower is in compliance (circle
yes or no)   yes/no             4. The percentage of Adjusted Property NOI used
to determine the Aggregate Unencumbered Pool Value for each Metropolitan
Statistical Area is set forth [above or on the attached Schedule] and the
largest percentage of Adjusted Property NOI used to determine the Aggregate
Unencumbered Pool Value for any Metropolitan Statistical Area is ________% for
the ___________ Metropolitan Statistical Area                 5. No Metropolitan
Statistical Area comprises more than 30% of the Adjusted Property NOI used to
determine the Aggregate Unencumbered Pool Value                 6. The Borrower
is in compliance (circle yes or no)   yes/no             7. The percentage of
Adjusted Property NOI used to determine the Aggregate Unencumbered Pool Value
for each Tenant is set forth [above or on the attached Schedule] and the largest
percentage of Adjusted Property NOI used to determine the Aggregate Unencumbered
Pool Value for any Tenant is ________% for the ___________ Tenant              
  8. No Tenant comprises more than 20% of the Adjusted Property NOI used to
determine the Aggregate Unencumbered Pool Value                 9. The Borrower
is in compliance (circle yes or no)   yes/no             10. The percentage of
Aggregate Unencumbered Pool Value for each Unencumbered Pool Property subject to
Qualified Ground Leases is set forth [above or on the attached Schedule]        
        11. No more than 20% of the Aggregate Unencumbered Pool Value is
comprised of Unencumbered Pool Properties subject to Qualified Ground Leases    
            12. The Borrower is in compliance (circle yes or no)   yes/no





 



 -8- 

 

 

Exhibit B to Schedule I to Available Amount Certificate

of American Realty Capital RetailFinance Operating Partnership, L.P.

 

This Exhibit B is attached to the Available Amount Certificate of American
Realty Capital RetailFinance Operating Partnership, L.P., a Delaware limited
partnership, for the Unencumbered Pool Determination Date of __________, 201__
and delivered to BMO Harris Bank N.A., as Administrative Agent, and the Lenders
party to the Credit Agreement referred to therein. The undersigned hereby
certifies that the following is a true, correct and complete calculation of
Adjusted Property NOI for all Properties for the Rolling Period most recently
ended:

 



Property   Property
Income   Minus   Property
Expenses   Minus   Capital
Reserve   Minus   Greater of 3% of
Property Income
or actual
management fees
paid in cash   equals   Adjusted
Property NOI       $_______   -   $_______   -   $__________   -   $_______   =
  $___________       $_______   -   $_______   -   $__________   -   $_______  
=   $___________       $_______   -   $_______   -   $__________   -   $_______
  =   $___________       $_______   -   $_______   -   $__________   -  
$_______   =   $___________  



  

Total Adjusted Property NOI for all Properties: $  

 

  American Realty Capital RetailFinance
Operating Partnership, L.P., a Delaware
limited partnership       By: American Realty Capital — Retail
Centers of AmericaFinance Trust,
Inc., its general partner       By:       Name:       Title:  

 

 

 

 

Exhibit J-1

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 2, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Name of Lender]         By:       Name:       Title:  

 

  Date:   , 20[_]

 

 -2- 

 

 

Exhibit J-2

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 2, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 



[Name of PARTICIPANT]         By:       Name:       Title:  

 

  Date:   , 20[_]



 

 

 

  

Exhibit J-3

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 2, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 



[Name of PARTICIPANT]         By:       Name:       Title:  

 

  Date:   , 20[_]

 



 

 

  

Exhibit J-4

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 2, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among American Finance Operating Partnership, L.P., a
Delaware limited partnership, as successor by merger to American Realty Capital
Retail Operating Partnership, L.P., a Delaware limited partnership, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Regions Bank and SunTrust Bank, as Syndication Agents, and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Note(s) evidencing such Revolving Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Revolving Loan(s) (as
well as any Note(s) evidencing such Revolving Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



[Name of Lender]         By:       Name:       Title:  

 

  Date:   , 20[_]



 

 

 

 

Schedule I

 

Commitments

 

Lender  Commitment        BMO Harris Bank N.A.  $100,000,000  Regions Bank 
$100,000,000  SunTrust Bank  $100,000,000  Comerica Bank  $25,000,000  Total: 
$325,000,000 

 

 -2- 

 

 

Schedule 1.1

Initial Unencumbered Pool Properties

 

1. The Streets of West Chester, located at 9465 Civic Center Boulevard, West
Chester, Ohio.

 

2. Stirling Slidell Centre in Slidell, 250 Airport Road Slidell, LA 70460

 

3. Prairie Towne Center in Schaumburg, 2450 West Schaumburg Schaumburg, IL 60007

 

4. Southway Shopping Center in Houston, 8006 South Gessner Road Houston, TX
77041

 

5. Northwoods Marketplace in North Charleston, 7620 Rivers Avenue; 7612 Rivers
Avenue North Charleston, SC 29406

 

6. Centennial Plaza in Oklahoma City, N. Drexel Blvd Oklahoma City, OK 73112

 

7. Northlake Commons in Charlotte, Northlake Commons Boulevard Charlotte, NC
2816

 

 

 

 

Schedule 1.2

 

Existing Liens

 

None.

 

 -2- 

 

 

Schedule 1.3

Second Amendment Unencumbered Pool Properties

 

1. The Streets of West Chester 2. Prairie Towne Center 3. Southway Shopping
Center 4. Stirling Slidell Center 5. Northwoods Marketplace 6. Centennial Plaza
7. Northlake Commons 8. Shoppes of West Melbourne 9. The Centrum 10. Shoppes at
Wyomissing 11. Southroads Shopping Center 12. Parkside Shopping Center 13. West
Lake Crossing 14. Colonial Landing 15. Township Marketplace 16. The Shops at
West End 17. Cross Pointe Center 18. Harlingen Corners

 

 -3- 

 

 

Schedule 6.2

 

Subsidiaries

 

American Finance Trust, Inc.

Organizational Structure

 

[pg166img1_ex10-2.jpg] 

* Designates a Guarantor.

 

 -4- 

 



 

Annex A       SPEs   (Each a Delaware LLC) ARC BKMST41001, LLC   ARC BKMST41001,
LLC ARC DB5PROP001, LLC ARC BKMST41001, LLC ARC ARERIPA001, LLC ARC BKMST41001,
LLC ARC ASCGRMO001, LLC ARC BKMST41001, LLC ARC AAANGIN001, LLC ARC BKMST41001,
LLC ARC AABNLFL001, LLC ARC BKMST41001, LLC ARC AATNTMA001, LLC ARC BKMST41001,
LLC ARC AAWSNGA001, LLC ARC BKMST41001, LLC ARC AMWNRKY001, LLC ARC BKMST41001,
LLC ARC HR5GBNC001, LLC ARC BKMST41001, LLC ARC HR5SLUT001, LLC ARC BKMST41001,
LLC ARC DB5PROP001, LLC ARC BKMST41001, LLC ARC ABHNDMS001, LLC ARC BKMST41001,
LLC ARC ARVIRMN001, LLC ARC BKMST41001, LLC ARC HR5BEIL001, LLC ARC BKMST41001,
LLC ARC HR5BPMN001, LLC ARC BKMST41001, LLC ARC HR5CVGA001, LLC ARC BKMST41001,
LLC ARC HR5DOGA001, LLC ARC BKMST41001, LLC ARC HR5GASC001, LLC ARC BKMST41001,
LLC ARC HR5GAGA001, LLC ARC BKMST41001, LLC ARC HR5PEGA001, LLC ARC BKMST41001,
LLC ARC HR5PISC001, LLC ARC HR5CSMD001, LLC ARC HR5ZUMN001, LLC ARC HR5CSAL001,
LLC ARC AZCROMI001, LLC ARC HR5CSMA003, LLC ARC AZCTOLA001, LLC ARC HR5CSMA002,
LLC ARC AZTMPGA001, LLC ARC HR5CSMA001, LLC ARC HR5GRSC001, LLC ARC CHLKJTX001,
LLC ARC BFFTMFL001, LLC ARC CHVCTTX001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC ARC BKMST41001, LLC ARC CKMST19001, LLC ARC BKMST41001, LLC ARC CKMST19001,
LLC

 



 -5- 

 

 

ARC CBDTNPA001, LLC ARC FDBTLKY001, LLC ARC CBLDLPA001, LLC ARC FDCRLMO001, LLC
ARC CBLMAPA001, LLC ARC FDCHLID001, LLC ARC CBPHLPA001, LLC ARC FDDNVAR001, LLC
ARC CBPHLPA004, LLC ARC FDDXRNM001, LLC ARC CBPHLPA002, LLC ARC FDFNTPA001, LLC
ARC CBPHLPA003, LLC ARC FDHCRTX001, LLC ARC CBRBRPA001, LLC ARC FDKRMCO001, LLC
ARC CBWNEPA001, LLC ARC FDOCYLA001, LLC ARC CVANSAL001, LLC ARC FDPLSTX001, LLC
ARC CVDETMI001, LLC ARC FDWLDCO001, LLC ARC CVHYKMA001, LLC ARC FEBSMND001, LLC
ARC DGATHMI001, LLC ARC FECNBIA001, LLC ARC DGBNBGA001, LLC ARC FEEGLWI001, LLC
ARC DGBGLLA001, LLC ARC FEGRFND001, LLC ARC DGBKHMS001, LLC ARC FELELMS001, LLC
ARC DGCHEOK001, LLC ARC FESOUIA001, LLC ARC DGCMBMS001, LLC ARC FEWTNSD001, LLC
ARC DGDVLLA001, LLC ARC FEWAUWI001, LLC ARC DGDNDLA001, LLC ARC FLCLTNC001, LLC
ARC DGFHLLA001, LLC ARC FMMTCNJ001, LLC ARC DGFRTMS001, LLC ARC FMMTVAL001, LLC
ARC DGFTSAR001, LLC ARC FMSNHPA001, LLC ARC DGFLRMI001, LLC ARC HR5BIAL001, LLC
ARC DGGSBVA001, LLC ARC HR5VAGA001, LLC ARC DGGVLMS002, LLC ARC JCHUSTX001, LLC
ARC DGGNWLA001, LLC ARC JCWSTCO001, LLC ARC DGHBKLA001, LLC ARC DB5PROP001, LLC
ARC DGHTSAR001, LLC ARC DB5PROP001, LLC ARC DGHDNMI001, LLC ARC DB5PROP001, LLC
ARC DGHTGWV001, LLC ARC DB5PROP001, LLC ARC DGLAFTN001, LLC ARC DB5PROP001, LLC
ARC DGLCRMN002, LLC ARC DB5PROP001, LLC ARC DGMBLAR001, LLC ARC HR5HOTX001, LP
ARC DGMRALA001, LLC ARC LWAKNSC001, LLC ARC DGMSNTX002, LLC ARC LWFYTNC001, LLC
ARC DGMKNMI001, LLC ARC LWMCNGA001, LLC ARC DGNTALA001, LLC ARC LWRMTNC001, LLC
ARC DGRSEMI001, LLC ARC MFAKNSC001, LLC ARC DGRLFMS001, LLC ARC MFFNCAL001, LLC
ARC DGRYLAR001, LLC ARC MFHLDMI001, LLC ARC  DGSTNVA001, LLC ARC MFKXVTN002, LLC
ARC DGSVNMO001, LLC ARC MFMCDGA001, LLC ARC DGSRBMO001, LLC ARC MFMDNID001, LLC
ARC DGTLSLA001, LLC ARC MFSGWMI001, LLC ARC DGVNLTN001, LLC ARC MFVALGA001, LLC
ARC DGVDRTX001, LLC ARC MFTSEFL002, LLC ARC DGWRNIN001, LLC ARC DB5PROP001, LLC
ARC DGWPTMS001, LLC ARC DB5PROP001, LLC ARC DGWSNNY001, LLC ARC DB5PROP001, LLC
ARC FDBRNLA001, LLC ARC NTMNDIL001, LLC

 



 -6- 

 

 

ARC NTSNTTX001, LLC ARC HR5STP2001, LLC ARC HR5HASC001, LLC ARC HR5STP1001, LLC
ARC DB5PROP001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC ARC HR5STP1002, LLC
ARC ORMNTWI001, LLC ARC HR5MCFL001, LLC ARC DB5PROP001, LLC ARC HR5GANC001, LLC
ARC DB5PROP001, LLC ARC HR5GANC001, LLC ARC DB5PROP001, LLC ARC HR5STP3002, LLC
ARC DB5PROP001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC ARC HR5STP2001, LLC
ARC DB5PROP001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC ARC HR5MSSE001, LLC
ARC DB5PROP001, LLC ARC HR5STP1002,LLC ARC DB5PROP001, LLC ARC HR5STP2001, LLC
ARC DB5PROP001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC ARC HR5MSSE001, LLC
ARC DB5PROP001, LLC ARC HR5STP3001, LLC ARC DB5PROP001, LLC ARC HR5STP1001, LLC
ARC DB5PROP001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC ARC HR5STP3001, LLC
ARC DB5PROP001, LLC ARC HR5STP1002, LLC ARC DB5PROP001, LLC ARC HR5STP2002, LLC
ARC DB5PROP001, LLC ARC HR5NCTN001, LLC ARC DB5SAAB001, LLC ARC HR5STP3001, LLC
ARC HR5SNFI001 SPE,LLC ARC HR5STP2001, LLC ARC HR5SSRI001, LLC ARC HR5STP3001,
LLC ARC HR5CURI001, LLC ARC HR5STP1001, LLC ARC HR5SSMA003, LLC ARC HR5STP2001,
LLC ARC HR5HPNY001, LLC ARC HR5STP1001, LLC ARC HR5SSMA001, LLC ARC HR5STP3001,
LLC ARC HR5SINJ001, LLC ARC HR5STP1002, LLC ARC HR5SOCT001, LLC ARC HR5STP1002,
LLC ARC HR5SSMA002, LLC ARC HR5STP2002, LLC ARC HR5STP1001, LLC ARC HR5STP1001,
LLC ARC HR5STP2001, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5STP2001,
LLC ARC HR5STP1001, LLC ARC HR5STP3001, LLC ARC HR5STP3001, LLC ARC HR5STP3001,
LLC ARC HR5STP3001, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5MSSE001,
LLC ARC HR5GAVA001, LLC ARC HR5STP3001, LLC ARC HR5GANC001, LLC ARC HR5STP1001,
LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1002,
LLC ARC HR5STP1001, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5MSSE001,
LLC ARC HR5STP3001, LLC ARC HR5STP3001, LLC ARC HR5STP2002, LLC ARC HR5STP3002,
LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1002,
LLC ARC HR5STP1002, LLC ARC HR5STP1002, LLC

 



 -7- 

 

 

ARC HR5STP2001, LLC ARC HR5MCFL001, LLC ARC HR5STP1001, LLC ARC HR5STP3001, LLC
ARC HR5STP1001, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5STP2002, LLC
ARC HR5STP1001, LLC ARC HR5STP2001, LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC
ARC HR5STP1002, LLC ARC HR5STP3002, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC
ARC HR5STP1001,LLC ARC HR5MSSE001, LLC ARC HR5STP1002, LLC ARC HR5STP1002, LLC
ARC HR5STP1002, LLC ARC HR5MSSE001, LLC ARC HR5STP1002, LLC ARC HR5STP1002, LLC
ARC HR5STP1002, LLC ARC HR5STP1002, LLC ARC HR5STP1002, LLC ARC HR5STP1002, LLC
ARC HR5STP2001, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP3002, LLC
ARC HR5STP2002,LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC ARC HR5STP2002, LLC
ARC HR5STP3002, LLC ARC HR5STP3002, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC
ARC HR5STP1001, LLC ARC HR5STP2002,LLC ARC HR5STP2001, LLC ARC HR5STP3002, LLC
ARC HR5STP1001, LLC ARC HR5GANC001, LLC ARC HR5STP1001, LLC ARC HR5STP2001, LLC
ARC HR5STP1002, LLC ARC HR5STP3002, LLC ARC HR5STP3001, LLC ARC HR5STP1002, LLC
ARC HR5STP2001, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC
ARC HR5STP1001, LLC ARC HR5STP2001, LLC ARC HR5STP3001, LLC ARC HR5STP1001, LLC
ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC
ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC
ARC HR5STP3002, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC
ARC HR5STP1002, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP2001, LLC
ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC
ARC HR5STP1001, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC ARC HR5STP3001, LLC
ARC HR5STP2001, LLC ARC HR5STP1002, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC
ARC HR5STP1001, LLC ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5STP3002, LLC
ARC HR5STP3001, LLC ARC HR5STP1001, LLC ARC HR5GAVA001, LLC ARC HR5STP1001, LLC
ARC HR5MSSE001, LLC ARC HR5STP1001, LLC ARC HR5STP1002, LLC ARC HR5STP1001, LLC
ARC HR5STP1002, LLC ARC HR5STP1001, LLC

 



 -8- 

 

 

ARC HR5STP3001, LLC ARC WGPNBAR001, LLC ARC HR5STP1001, LLC ARC DB5PROP001, LLC
ARC HR5NCTN001, LLC ARC DB5PROP001, LLC ARC HR5STP2002, LLC ARC DB5PROP001, LLC
ARC HR5STP2002, LLC ARC WGTKRGA001, LLC ARC HR5STP1002, LLC ARC DB5PROP001, LLC
ARC HR5STP1001, LLC ARC WGWFDMI001, LLC ARC HR5STP1001, LLC ARC SWWCHOH001, LLC*
ARC HR5STP1001, LLC ARC PTSCHIL001, LLC* ARC HR5MSSE001, LLC ARC SWHOUTX001,
LLC* ARC HR5STP2001, LLC ARC SSSDLLA001, LLC* ARC HR5STP1001, LLC ARC
NWNCHSC001, LLC* ARC HR5STP2001, LLC ARC NCCHRNC001, LLC* ARC HR5MSSE001, LLC
ARC CPOKCOK001, LLC* ARC HR5STP1002, LLC ARC SSSEBFL001, LLC ARC HR5STP1001, LLC
ARC CTCHRNC001, LLC* ARC HR5STP1001, LLC ARC SMWMBFL001, LLC* ARC HR5STP1002,
LLC ARC SWWMGPA001, LLC* ARC HR5STP1002, LLC ARC SRTULOK001, LLC* ARC
HR5MSSE001, LLC ARC PSFKFKY001, LLC* ARC HR5STP1001, LLC ARC WLHUMTX001, LLC*
ARC HR5STP1001, LLC ARC CLORLFL001, LLC* ARC HR5STP3002, LLC ARC TMMONPA001,
LLC* ARC HR5MSSE001, LLC ARC WEMPSMN001, LLC* ARC HR5STP1001, LLC ARC
CPFAYNC001, LLC* ARC HR5STP1001, LLC ARC TCMESTX001, LLC ARC HR5MSSE001, LLC ARC
HCHARTX001, LLC* ARC HR5MSSE001, LLC ARC LCROWTX001, LLC ARC HR5MSSE001, LLC ARC
SPSANTX001, LLC ARC HR5MSSE001, LLC ARC TSKCYMO001, LLC ARC HR5STP1001, LLC ARC
BHTVCMI001, LLC ARC HR5STP1001, LLC ARC PRLAWKS001, LLC ARC HR5STP3002, LLC ARC
QSOKCOK001, LLC ARC HR5STP1001, LLC ARC JCLOUKY001, LLC ARC TPEGPTX001, LLC ARC
NPHUBOH001, LLC ARC TKLWSFL001, LLC ARC ASANDSC001, LLC ARC TSHRLKY001, LLC ARC
PCBIRAL001, LLC ARC TSHTNMI001, LLC ARC NLLKLFL001, LLC ARC TSVRNCT001, LLC ARC
RBASHNC001, LLC ARC HR5HOWI001, LLC ARC MCLVSNV001, LLC ARC DB5PROP001, LLC ARC
BBLVSNV001, LLC ARC WGBEATX001, LLC ARC RGCHRNC001, LLC ARC WGBTDIA001, LLC  
ARC DB5PROP001, LLC   ARC DB5PROP001, LLC   ARC DB5PROP001, LLC   ARC
WGGLTWY001, LLC   ARC WGLNSMI001, LLC   ARC DB5PROP001, LLC   ARC DB5PROP001,
LLC   ARC WGOKCOK001, LLC  

 

 -9- 

 

 

Annex B

 

TRSs

(Each a Delaware LLC)

 

ARC SWWCHOH001 TRS, LLC

ARC SSSEBFL001 TRS, LLC

ARC PSFKFKY001 TRS, LLC

 

ARC SSSDLLA001, LLC ARC CPOKCOK001, LLC ARC PTSCHIL001, LLC ARC SWHOUTX001, LLC
ARC SWWCHOH001,LLC ARC NWNCHSC001, LLC ARC CTCHRNC001, LLC ARC SRTULOK001, LLC
ARC PSFKFKY001, LLC ARC NCCHRNC001, LLC ARC SWWMGPA001, LLC ARC SMWMBFL001, LLC

 

 

 

 

Schedule 6.11

 

Litigation

 

None.

 

 

 

 

Schedule 8.8

 

Investments

 

None.

 

 

